



Exhibit 10.1


AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of November 16, 2018
among
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P.
as the Borrower,
PHILLIPS EDISON & COMPANY, INC.
(f/k/a PHILLIPS EDISON GROCERY CENTER REIT I, INC.)
as the Parent Entity


BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender and an L/C Issuer,
KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION
and
CITIBANK, N.A.,
as Co-Documentation Agents,


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
JPMORGAN CHASE BANK, N.A.
as Swing Line Lenders and L/C Issuers


and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
KEYBANC CAPITAL MARKETS,
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.
and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and





--------------------------------------------------------------------------------





KEYBANC CAPITAL MARKETS,
and Joint Bookrunners
TABLE OF CONTENTS


 
 
Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


1.01


Defined Terms.
1


1.02


Other Interpretive Provisions.
37


1.03


Accounting Terms.
37


1.04


Rounding.
38


1.05


Times of Day; Rates
38


1.06


Letter of Credit Amounts.
38


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
39


2.01


Commitments.
39


2.02


Borrowings, Conversions and Continuations of Loans.
40


2.03


Letters of Credit.
41


2.04


Swing Line Loans.
50


2.05


Prepayments.
53


2.06


Termination or Reduction of Aggregate Revolving Commitments.
55


2.07


Repayment of Loans.
56


2.08


Interest.
56


2.09


Fees.
57


2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
58


2.11


Evidence of Debt.
58


2.12


Payments Generally; Administrative Agent’s Clawback.
59


2.13


Sharing of Payments by Lenders.
61


2.14


Cash Collateral.
61


2.15


Defaulting Lenders.
62


2.16


Increase in Commitments.
65


2.17


Extension of Maturity Date.
66


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
67


3.01


Taxes.
67


3.02


Illegality.
71


3.03


Inability to Determine Rates.
72


3.04


Increased Costs.
73


3.05


Compensation for Losses.
74


3.06


Mitigation Obligations; Replacement of Lenders.
75


3.07


Survival.
75


3.08


Successor LIBOR.
75


ARTICLE IV GUARANTY
76


4.01


The Guaranty.
76


4.02


Obligations Unconditional.
77


4.03


Reinstatement.
78


4.04


Certain Additional Waivers.
78


4.05


Remedies.
78


4.06


Rights of Contribution.
78








--------------------------------------------------------------------------------





4.07


Guarantee of Payment; Continuing Guarantee.
78


4.08


Keepwell.
78


ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
79


5.01


Conditions of Initial Credit Extension.
79


5.02


Conditions to all Credit Extensions.
81


ARTICLE VI REPRESENTATIONS AND WARRANTIES
82


6.01


Existence, Qualification and Power.
82


6.02


Authorization; No Contravention.
82


6.03


Governmental Authorization; Other Consents.
82


6.04


Binding Effect.
82


6.05


Financial Statements; No Material Adverse Effect.
82


6.06


Litigation.
83


6.07


[Reserved].
83


6.08


Ownership of Property; Liens.
83


6.09


Environmental Compliance.
83


6.10


Insurance.
84


6.11


Taxes.
84


6.12


ERISA Compliance.
84


6.13


[Reserved].
85


6.14


Margin Regulations; Investment Company Act.
85


6.15


Disclosure.
85


6.16


Compliance with Laws.
85


6.17


Intellectual Property; Licenses, Etc.
86


6.18


Solvency.
86


6.19


OFAC.
86


6.20


REIT Status.
86


6.21


Anti-Money Laundering Laws.
86


6.22


Anti-Corruption Laws.
86


6.23


EEA Financial Institution.
87


ARTICLE VII AFFIRMATIVE COVENANTS
87


7.01


Financial Statements.
87


7.02


Certificates; Other Information.
87


7.03


Notices.
89


7.04


Payment of Obligations.
89


7.05


Preservation of Existence, Etc. and REIT Status.
89


7.06


Maintenance of Properties.
90


7.07


Maintenance of Insurance.
90


7.08


Compliance with Laws.
90


7.09


Books and Records.
90


7.10


Inspection Rights.
90


7.11


Use of Proceeds.
91


7.12


ERISA Compliance.
91


7.13


Addition of Subsidiary Guarantors.
91


ARTICLE VIII NEGATIVE COVENANTS
91


8.01


Liens.
91


8.02


[Reserved].
92








--------------------------------------------------------------------------------





8.03


Indebtedness.
92


8.04


Fundamental Changes.
93


8.05


Dispositions.
93


8.06


Restricted Payments.
93


8.07


Change in Nature of Business.
93


8.08


Transactions with Affiliates.
93


8.09


Burdensome Agreements.
94


8.10


Use of Proceeds.
94


8.11


Financial Covenants.
94


8.12


Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
95


8.13


Sanctions.
95


8.14


Anti-Corruption Laws.
96


ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
96


9.01


Events of Default.
96


9.02


Remedies Upon Event of Default.
98


9.03


Application of Funds.
99


ARTICLE X ADMINISTRATIVE AGENT
100


10.01


Appointment and Authority.
100


10.02


Rights as a Lender.
100


10.03


Exculpatory Provisions.
100


10.04


Reliance by Administrative Agent.
101


10.05


Delegation of Duties.
102


10.06


Resignation of Administrative Agent.
102


10.07


Non-Reliance on Administrative Agent and Other Lenders.
103


10.08


No Other Duties; Etc.
103


10.09


Administrative Agent May File Proofs of Claim.
104


10.10


Collateral and Guaranty Matters.
104


10.11


Treasury Management Agreements and Swap Contracts.
104


10.12


ERISA Matters.
105


ARTICLE XI MISCELLANEOUS
106


11.01


Amendments, Etc.
106


11.02


Notices and Other Communications; Facsimile Copies.
109


11.03


No Waiver; Cumulative Remedies; Enforcement.
111


11.04


Expenses; Indemnity; and Damage Waiver.
111


11.05


Payments Set Aside.
113


11.06


Successors and Assigns.
114


11.07


Treatment of Certain Information; Confidentiality.
118


11.08


Set-off.
119


11.09


Interest Rate Limitation.
119


11.10


Counterparts; Integration; Effectiveness.
119


11.11


Survival of Representations and Warranties.
120


11.12


Severability.
120


11.13


Replacement of Lenders.
120


11.14


Governing Law; Jurisdiction; Etc.
121


11.15


Waiver of Right to Trial by Jury.
122


11.16


Electronic Execution of Assignments and Certain Other Documents.
122








--------------------------------------------------------------------------------





11.17


USA PATRIOT Act.
123


11.18


No Advisory or Fiduciary Relationship.
123


11.19


Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
123


11.20


No Novation; Reaffirmation.
124





SCHEDULES
 
2.01
Commitments and Applicable Percentages
 
2.03
L/C Commitments
 
2.04
Swing Line Commitments
 
6.08
Property
 
11.02
Certain Addresses for Notices
EXHIBITS
 
A
Form of Loan Notice
 
B
Form of Swing Line Loan Notice
 
C
Form of Revolving Note
 
D
Form of Swing Line Note
 
E
Form of Compliance Certificate
 
F-1
Form of Term A-3 Note
 
F-2
Form of Term A-4 Note
 
F-3
Form of Term A-5 Note
 
G
Form of Joinder Agreement
 
H
Form of Assignment and Assumption
 
I
Forms of U.S. Tax Compliance Certificates








--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 16,
2018 among PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP I, L.P., a
Delaware limited partnership (the “Borrower”), PHILLIPS EDISON & COMPANY, INC.
(f/k/a PHILLIPS EDISON GROCERY CENTER REIT I, INC.) (or its successors as
permitted hereunder, the “Parent Entity”), the other Guarantors (defined
herein), the Lenders (defined herein), BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and the other Swing Line Lenders and L/C
Issuers.
The Borrower, the Parent Entity, the guarantors party thereto, the lenders party
thereto, Bank of America, N.A., as administrative agent, swing line lender and
letter of credit issuer and the other swing line lenders and letter of credit
issuers party thereto entered into that certain Credit Agreement, dated as of
December 18, 2013 (as amended and modified from time to time, prior to the date
hereof, the “Existing Credit Agreement”).
The parties have agreed to amend and restate the Existing Credit Agreement to
provide the Borrower with a $1,025,000,000 credit facility on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:
“Adjusted EBITDA” means (i) Consolidated EBITDA for the most recently ended
period of four fiscal quarters minus (ii) the aggregate Annual Capital
Expenditure Adjustment.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders as adjusted from time to time pursuant to this Agreement. The aggregate
principal amount of the Aggregate Revolving Commitments in effect on the Closing
Date is FIVE HUNDRED MILLION DOLLARS ($500,000,000).
“Agreement” means this Credit Agreement.
“Annual Capital Expenditure Adjustment” means, for any retail Property, an
amount equal to the product of (a) $0.15 multiplied by (b) the aggregate net
rentable area (determined on a square feet basis) of all such Properties.
“Anti-Money Laundering Laws” has the meaning set forth in Section 6.21.





--------------------------------------------------------------------------------





“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment, the percentage of the Aggregate
Revolving Commitments represented by such Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.15, (b) with respect to
such Lender’s portion of the outstanding Term Loan A-3, the percentage of the
outstanding principal amount of the Term Loan A-3 held by such Lender at such
time, (c) with respect to such Lender’s portion of the outstanding Term Loan
A-4, the percentage of the outstanding principal amount of the Term Loan A-4
held by such Lender at such time, (d) with respect to such Lender’s portion of
the outstanding Term Loan A-5, the percentage of the outstanding principal
amount of the Term Loan A-5 held by such Lender at such time and (e) with
respect to such Lender’s portion of the outstanding amount of any Incremental
Term Loan, the percentage of the outstanding principal amount of such
Incremental Term Loan held by such Lender at such time; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of a L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of the
Revolving Facility, the Term Loan A-3, the Term Loan A-4 and the Term Loan A-5
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other agreement pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means:
(a)subject to clause (b) below, the applicable rate per annum set forth in the
table below opposite the Leverage Ratio, as determined as of the last day of the
immediately preceding fiscal quarter.
Pricing
Level
Leverage
 Ratio
Applicable Rate for Revolving Loan
Eurodollar Rate Loans/LIBOR Daily Floating Rate Loans and Letters of Credit
Applicable Rate for Revolving Loan Base Rate Loans (including Swing Line Loans)
Applicable Rate for Term Loan A-3 Eurodollar Rate Loans/ LIBOR Daily Floating
Rate Loans
Applicable Rate for Term Loan A-3 Base Rate Loans
Applicable Rate for Term Loan A-4 and Term Loan A-5 Eurodollar Rate Loans/ LIBOR
Daily Floating Rate Loans
Applicable Rate for Term Loan A-4 and Term Loan A-5 Base Rate Loans
1
≤ 40%
1.30%
0.30%
1.25%
0.25%
1.25%
0.25%
2
> 40% - ≤ 45%
1.40%
0.40%
1.30%
0.30%
1.25%
0.25%
3
> 45% - ≤ 50%
1.55%
0.55%
1.45%
0.45%
1.40%
0.40%
4
> 50% - ≤ 55%
1.70%
0.70%
1.60%
0.60%
1.55%
0.55%
5
> 55% - ≤ 60%
1.90%
0.90%
1.85%
0.85%
1.85%
0.85%
6
> 60%
2.10%
1.10%
2.05%
1.05%
2.05%
1.05%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section 7.02(a), then, upon the request of the
Required Lenders, Pricing Tier 6 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Leverage Ratio contained in such Compliance Certificate; and
provided further, that the Applicable Rate for any Incremental Term Loan shall
be set forth in the relevant Incremental Term Loan Agreement. The Applicable
Rate in effect from the Closing Date to the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a) for the fiscal quarter ending December 31, 2018 shall be determined
based on Pricing Level 2.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Rate under this clause (a) for any period shall
be subject to the provisions of Section 2.10(b).
(b)If the Parent Entity obtains an Investment Grade Rating, the Borrower may,
upon written notice to the Administrative Agent, (i) make an irrevocable one
time written election to exclusively use the below table for Revolving Loans
and/or (ii) make an irrevocable one time written election to exclusively use the
below table for Term Loans, in each case based on the Debt Rating of the Parent
Entity (setting forth the date for such election to be effective), and
thereafter the Applicable Rate shall be determined based on the applicable rate
per annum set forth in the below tables for Revolving Loans and Term Loans, as
applicable, notwithstanding any failure of the Parent Entity to maintain such
Investment Grade Rating or any failure of Parent Entity to maintain a Debt
Rating.


Pricing Level
Debt Rating of Parent Entity
Applicable Rate for Revolving Loan Eurodollar Rate Loans/ LIBOR Daily Floating
Rate Loans and Letters of Credit
Applicable Rate for Revolving Loan Base Rate Loans (including Swing Line Loans)
Facility Fee
Applicable Rate for Term Loan Eurodollar Rate Loans/ LIBOR Daily Floating Rate
Loans
Applicable Rate for Term Loan Base Rate Loans
1
> A- / A3 / A-
0.775%
N/A
0.125%
0.850%
N/A
2
< A- / A3 / A
> BBB+ / Baa1 / BBB+
0.825%
N/A
0.150%
0.900%
N/A
3
< BBB+ / Baa1 / BBB+
> BBB / Baa2 / BBB
0.900%
N/A
0.200%
1.000%
N/A
4
< BBB / Baa2 / BBB
> BBB- / Baa3 / BBB-
1.100%
0.100%
0.250%
1.25%
0.250%
5
< BBB- / Baa3 / BBB-
 or unrated
1.450%
0.450%
0.300%
1.65%
0.650%

Each change in the Applicable Rate resulting from a change in the Debt Rating of
the Parent Entity shall be effective for the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. Notwithstanding the above, after making the one
time election described herein, (i) if at any time there are two ratings and
there is a split in such Debt Ratings of the Parent Entity, and the Debt Ratings
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (ii) if there are two ratings
and there is a split in Debt Ratings of the Parent Entity of more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply; (iii) if the Parent Entity has only one Debt
Rating, such Debt Rating shall apply; provided, that, if the only Debt Rating is
from Fitch, then pricing shall be set at Pricing Level 5; (iv) if there are
three ratings, but two ratings are at the same level, then the Pricing Level for
those two Debt Ratings shall apply; (v) if there are three ratings and each
rating is at a different level, the Pricing Level for the middle Debt Rating
shall apply; and (vi) if S&P, Moody’s and Fitch discontinue their ratings of the
REIT industry generally or the Parent Entity specifically (so long as the reason
for such discontinuance is not the Parent Entity’s non-payment for the services
of S&P, Moody’s and Fitch), (A) for the period from such discontinuance until
the earlier of (x) ninety days after such discontinuance and (y) the date the
Parent Entity receives a rating from another





--------------------------------------------------------------------------------





substitute rating agency reasonably acceptable to the Administrative Agent, the
Pricing Level in effect immediately prior to such discontinuance shall apply,
(B) if no such substitute rating agency reasonably acceptable to the
Administrative Agent has been identified and accepted by the Administrative
Agent within 90 days of such discontinuance, Pricing Level 5 under this
subsection (b) shall apply and (C) if the Parent Entity receives a substitute
rating from a rating agency reasonably acceptable to the Administrative Agent,
the above pricing grid will be adjusted upon the receipt of such new rating from
such new rating agency in a manner that the Pricing Levels based on such new
rating most closely correspond to the above ratings levels.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger Fee Letters” means (a) the letter agreement, dated as of September 28,
2018 among the Borrower, Bank of America, MLPFS, KeyBank National Association
and KeyBanc Capital Markets, (b) the letter agreement dated as of September 28,
2018 among the Borrower, Wells Fargo Securities, LLC, and Wells Fargo Bank,
National Association, (c) the letter agreement dated as of September 28, 2018
between the Borrower and JPMorgan Chase Bank, N.A. and (d) the letter agreement
dated as of September 28, 2018 among the Borrower, PNC Bank, National
Association and PNC Capital Markets LLC.
“Arrangers” means MLPFS (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), KeyBanc Capital Markets, Wells Fargo Securities, LLC, JPMorgan Chase
Bank, N.A. and PNC Capital Markets LLC.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligations of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (b) in respect of any Synthetic Lease Obligations of
any Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capitalized Lease Obligations.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Group for the fiscal year ended December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Group, including the
notes thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Maturity Date, (b) the date of termination of
the Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date
of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to Section
9.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balance Sheet Cash” means all unrestricted cash and Cash Equivalents set forth
on the balance sheet of the Consolidated Group, as determined in accordance with
GAAP.





--------------------------------------------------------------------------------





“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the letter agreement, dated as of September
28, 2018 between the Borrower and Bank of America.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the “prime rate” announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04, (b) a Revolving Borrowing and (c) a Term Borrowing.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalization Rate” means six and three quarters percent (6.75%).
“Capitalized Lease Obligation” means the monetary obligation of a Person under
any lease of any property by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of a L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and a L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States





--------------------------------------------------------------------------------





is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to investments of the
character described in the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means the occurrence of any of the following events:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding the Key Principals, their
respective immediate family members, Affiliates, or trusts or entities for the
benefit of, or directly or indirectly controlled by, the Key Principals or their
respective immediate family members and any employee benefit plan of such person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 40%
of the Equity Interests of the Parent Entity entitled to vote for members of the
board of directors or equivalent governing body of the Parent Entity on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right);
 
(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent Entity cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (including, without
limitation, each replacement for any such members resulting from (1) the death
or incapacity of any such member and/or (2) the resignation or removal of any
such member or any such member’s refusal to stand or failure to be nominated for
re-election to the board or other equivalent governing body);





--------------------------------------------------------------------------------





 
(c)the Parent Entity (i) ceases to own, directly or indirectly, a majority of
the Voting Stock and economic and beneficial interests of the Borrower, or (ii)
ceases to be the sole owner of the General Partner; or


(d)the General Partner ceases to be the sole general partner of the Borrower.


“Closing Date” means the date of this Agreement.
“Closing Date Material Adverse Effect” means any event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have (a) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent), or
financial condition of the Consolidated Group, taken as a whole, (B) a material
adverse effect on the rights and remedies of the Administrative Agent or any
Lender under any Loan Document, or of the ability of the Borrower and the
Guarantors taken as a whole to perform their obligations under any Loan
Document, and (C) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower or a Guarantor of any Loan
Document to which it is a party.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan A-3 Commitment of such Lender, the Term Loan A-4 Commitment of
such Lender, the Term Loan A-5 Commitment of such Lender and any commitment of
such Lender to make an Incremental Term Loan, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for the Consolidated Group, without duplication,
the sum of (a) Net Income of the Consolidated Group, in each case, excluding (i)
any non-recurring, extraordinary and unusual charges, expenses, impairment,
gains and losses for such period (including, without limitation, prepayment
penalties and costs or fees incurred in connection with any capital markets
offering, debt financing, or amendment thereto, redemption or exchange of
Indebtedness, tender offer, lease termination, business combination,
acquisition, exchange listing or delisting, disposition, recapitalization or
similar transaction including, without limitation, pursuant to any Permitted
Reorganization (regardless of whether such transaction is completed), (ii) any
income or gain and any loss in each case resulting from early extinguishment of
Indebtedness, (iii) any net income or gain or any loss resulting from a swap or
other derivative contract (including by virtue of a termination thereof) and
(iv) non-cash expenses or charges, plus (b) an amount which, in the
determination of net income for such period pursuant to clause (a) above, has
been deducted for or in connection with (i) Interest Expense, (ii) income taxes,
(iii) depreciation and amortization, (iv) adjustments as a result of the
straight lining of rents, (v) amortization of above and below market lease
adjustments and market debt adjustments, (vi) amortization of tenant allowance,
(vii) amortization of deferred financing costs, in each case of (i) through
(vii) above, as determined in accordance with GAAP and (viii) the Unused Fee,
plus (c) the Consolidated Group Pro Rata Share of the above attributable to
interests in Unconsolidated Affiliates.
“Consolidated Group” means the Loan Parties and their consolidated subsidiaries,
as determined in accordance with GAAP.
“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Unconsolidated Affiliate
determined by calculating the greater of (a) the percentage of the issued and
outstanding stock, partnership interests or membership interests in such
Unconsolidated Affiliate held by the Consolidated Group in the aggregate and (b)
the percentage of the total book value of such Unconsolidated Affiliate that
would be received by the Consolidated Group in the aggregate, upon liquidation
of such Unconsolidated Affiliate, after repayment in full of all Indebtedness of
such





--------------------------------------------------------------------------------





Unconsolidated Affiliate; provided, that to the extent a given calculation
includes liabilities, obligations or Indebtedness of any Unconsolidated
Affiliate and the Consolidated Group, in the aggregate, is or would be liable
for a portion of such liabilities, obligations or Indebtedness in a percentage
in excess of that calculated pursuant to clauses (a) and (b) above, the
“Consolidated Group Pro Rata Share” with respect to such liabilities,
obligations or Indebtedness shall be equal to the percentage of such
liabilities, obligations or Indebtedness for which the Consolidated Group is or
would be liable.
“Construction in Progress” means, as of any date, any Property then under
development; provided that a Property shall no longer be included in
Construction in Progress and shall be deemed to be a stabilized project upon the
earlier of (a) the date on which the first rental payment for such Property is
received and (b) the last day of the fiscal quarter in which the annualized Net
Operating Income attributable to such Property divided by the Capitalization
Rate exceeds the undepreciated book value of such Property.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch, of a Person’s non‑credit‑enhanced, senior
unsecured long‑term debt. The Debt Rating in effect at any date is the Debt
Rating that is in effect at the close of business on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer, the applicable Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender in writing that it
does not intend to comply with its funding





--------------------------------------------------------------------------------





obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lenders and each other Lender promptly following such
determination.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware LLC Division” means (a) the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act or (b) the statutory division of any limited
liability company organized under the laws of any other jurisdiction into two or
more limited liability companies pursuant to the applicable provisions of such
jurisdiction’s limited liability company laws.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dividend Payout Ratio” means, for any four fiscal quarter period, the ratio of
(a) an amount equal to (i) one hundred percent (100%) of all dividends or other
distributions paid, direct or indirect, on account of any Equity Interests of
the Parent Entity (except (x) for dividends or other distributions payable
solely in shares of that class of Equity Interest to the holders of that class
and (y) in connection with any redemption, retirement, surrender, defeasance,
repurchase, purchase or other similar transaction or acquisition for value,
direct or indirect, on account of any Equity Interests of the Parent Entity)
during such four fiscal quarter period, less (ii) any amount of such dividends
or distributions constituting Dividend Reinvestment Proceeds, to (b) Funds From
Operations of the Consolidated Group for such four fiscal quarter period.
“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any shares of any Equity Interests of the
Parent Entity which any holder(s) of such Equity Interests direct to be used,
concurrently with the making of such dividend or distribution, for the purpose
of purchasing for the account of such holder(s) additional Equity Interests in
the Consolidated Group.
“Dollar” and “$” mean lawful money of the United States.





--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or (to the extent any such liability is
recourse to a Loan Party) any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law
with respect to any project, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials on any project, (c)
exposure of any project to any Hazardous Materials, (d) the release of any
Hazardous Materials originating from any project into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition





--------------------------------------------------------------------------------





which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate”:
(a)    means, for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for U.S. Dollars for a period equal in length to
such Interest Period (“LIBOR”)), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
 
(b)    means, for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that date; and


(c)     if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)





--------------------------------------------------------------------------------





at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Existing Maturity Date” has the meaning set forth in Section 2.17.
“Extended Revolving Maturity Date” has the meaning set forth in Section 2.17.
“Extension Amendments” has the meaning specified in Section 11.01.
“Facility Fee” means, for each day during the Availability Period in which the
Borrower has exercised its rights under clause (b) of the definition of
Applicable Rate, an amount equal to (a) the Aggregate Revolving Commitments for
such day (regardless of usage), multiplied by (b) a per annum percentage for
such day (as determined for a three hundred sixty (360) day year) equal to the
applicable percentage set forth for Facility Fees in the table set forth in
clause (b) of the definition of Applicable Rate.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means the Bank of America Fee Letter and the Arranger Fee Letters.
“FFO Percentage” means 95%.
“Fitch” means Fitch Ratings Inc., and any successor thereto.





--------------------------------------------------------------------------------







“Fixed Charge Coverage Ratio” means, for any four fiscal quarter period, the
ratio of (a) Adjusted EBITDA for such four fiscal quarter period to (b) Fixed
Charges for such four fiscal quarter period.
“Fixed Charges” means, for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any, plus (d) the Consolidated Group Pro Rata Share of the above attributable to
interests in Unconsolidated Affiliates, all for the most recently ended period
of four fiscal quarters.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to a L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to a Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds from Operations” means, with respect to any Person for any period, an
amount equal to (a) the Net Income of such Person for such period, computed in
accordance with GAAP, excluding gains and losses from sales of depreciated
property other than out lot sales, non-cash impairment charges, gains and losses
from extinguishment of debt, amortization of above and below market lease
adjustments and market debt adjustments, amortization of tenant allowances,
amortization of deferred financing costs, other non-cash charges, and gains or
losses to the extent non-cash from Swap Contracts, plus (b) depreciation and
amortization and non-cash amortization of transaction expenses arising from the
creation of new investment funds, and after adjustments for unconsolidated
partnerships and joint ventures; provided, that (x) adjustments for
unconsolidated partnerships and joint ventures will be recalculated to reflect
funds from operations on the same basis, (y) Funds from Operations shall be
reported in accordance with the NAREIT policies unless otherwise agreed to above
in this definition and (z) costs and fees incurred by the Consolidated Group in
connection with the acquisition or disposition of real property assets and
transaction costs incurred by the Consolidated Group in connection with any
capital markets offering, debt financing, or amendment thereto, redemption or
exchange of indebtedness, tender offer, lease termination, business combination,
acquisition, exchange listing or delisting, disposition, recapitalization or
similar transaction including, without limitation, pursuant to any Permitted
Reorganization (regardless of whether such transaction is completed), in each
case, shall be excluded from the calculation of Funds from Operations.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“General Partner” means Phillips Edison Grocery Center OP GP I LLC, a Delaware
limited liability company, or any successor general partner of the Borrower
approved by the Administrative Agent in accordance with this Agreement.





--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part),
provided that any customary non-recourse carve-out guarantee shall not be deemed
a Guarantee hereunder, except, if and to the extent that the guarantor
thereunder has acknowledged such liability or it has been determined by a court
of competent jurisdiction to be liable for a claim thereunder for which such
guarantor is not otherwise indemnified by any third party which has the
financial ability to perform with respect to such indemnity and is not
disavowing its obligations thereunder, or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means (a) the Parent Entity, (b) any Subsidiary that is required to
be a Guarantor pursuant to Section 7.13, (c) with respect to (i) Obligations
under any Swap Contract between any Loan Party and a Lender or Affiliate of a
Lender, (ii) Obligations under any Treasury Management Agreement between any
Loan Party and a Lender or Affiliate of a Lender and (iii) any Swap Obligation
of a Specified Loan Party (determined before giving effect to Sections 4.01 and
4.08) under the Guaranty, the Borrower and (d) the successors and permitted
assigns of the foregoing.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Term Loan” has the meaning specified in Section 2.16(a).
“Incremental Term Loan Agreement” has the meaning specified in Section 2.16(e).
“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:





--------------------------------------------------------------------------------





(a)    all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments.
(b)    all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations.
(c)    net obligations under any Swap Contract.
(d)    all obligations to pay the deferred purchase price of property or
services.
(e)    Capitalized Lease Obligations and Synthetic Lease Obligations.
(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any equity interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference, plus accrued and unpaid dividends.
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property (including indebtedness arising under conditional sales or other title
retention agreements) whether or not such indebtedness has been assumed by the
grantor of the Lien or is limited in recourse.
(h)    all Guarantees in respect of any of the foregoing.
For all purposes hereof, Indebtedness shall include the Consolidated Group Pro
Rata Share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capitalized Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Expense” means, without duplication, total interest expense of the
Consolidated Group determined in accordance with GAAP; provided that (a)
amortization of deferred financing costs shall be excluded, to the extent
included in accordance with GAAP and (b) for the avoidance of doubt capitalized
interest and interest expense attributable to the Consolidated Group Pro Rata
Share in Unconsolidated Affiliates shall be included.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) or LIBOR Daily
Floating Rate Loan, (i) with respect to Revolving Loans, the seventh day of each
calendar month (for interest accrued through the last day of the prior calendar
month) and the Revolving Maturity Date and (ii) with respect to Term Loans, the
first Business Day of each calendar month and the applicable Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:





--------------------------------------------------------------------------------





(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;


(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(c)no Interest Period with respect to any Loan shall extend beyond the
applicable Maturity Date.


“Interim Financial Statements” means (i) the unaudited consolidated financial
statements of the Parent Entity for the fiscal quarter ended September 30, 2018,
including balance sheets and statements of income or operations, shareholders’
equity and cash flows and (ii) the unaudited consolidated financial statements
of the Phillips Edison Grocery Center REIT II Inc. for the fiscal quarter ended
September 30, 2018, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Investment Grade Rating” means a senior unsecured debt rating of the Parent
Entity of BBB- or better from Standard & Poor’s or Fitch, or Baa3 or better from
Moody’s.
“IP Rights” has the meaning specified in Section 6.17.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.13.
“Key Agreement” has the meaning set forth in Section 8.03(a).
“Key Principals” means each of Jeffrey S. Edison, Michael C. Phillips and Devin
I. Murphy.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.





--------------------------------------------------------------------------------





“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding as set forth on Schedule 2.03 (or such other amount as agreed
to among the Borrower, such L/C Issuer and the Administrative Agent); provided
the aggregate L/C Commitments for all L/C Issuers cannot exceed the Letter of
Credit Sublimit.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of Bank of America, KeyBank National Association, Wells
Fargo Bank, National Association and JPMorgan Chase Bank, N.A., in each case in
its capacity as issuer of Letters of Credit hereunder, or any successor issuer
of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or Rule 3.14 of the ISP or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lenders.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by a L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Commitments. The Letter of Credit Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Leverage Ratio” means, with respect to the Consolidated Group as of any date of
calculation, (a) Total Indebtedness as of such date minus the amount of Balance
Sheet Cash as of such date in excess of $25,000,000 to the extent there is an
equivalent amount of Total Indebtedness that matures within twenty-four (24)
months from such date of calculation divided by (b) Total Asset Value as of such
date minus the amount of Balance Sheet Cash deducted in subsection (a) of this
definition.
“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.
“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at or about 11:00 a.m.,
London time, two (2) London Banking Days prior to such day, for U.S. Dollar
deposits with a term of one (1) month commencing





--------------------------------------------------------------------------------





that day; provided that if the LIBOR Daily Floating Rate shall be less than
zero, such rate will be deemed zero for purposes of this Agreement.
“LIBOR Daily Floating Rate Loan” means a Loan that bears interest based on the
LIBOR Daily Floating Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
(i) any conditional sale or other title retention agreement, (ii) any easement,
right of way or other encumbrance on title to real Property that materially
affects the value of such real Property, and (iii) any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan, a Swing Line Loan or an
Incremental Term Loan, as applicable.
“Loan Amendment” has the meaning specified in Section 11.01.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Note, each Issuer Document, each Joinder Agreement, any Incremental Term
Loan Agreement, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of this Agreement and the Fee
Letters.
“Loan Modification Offer” has the meaning specified in Section 11.01.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loans, (b) a conversion of Revolving Loans or Term Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Loan Party” means the Borrower or any Guarantor and “Loan Parties” means,
collectively, the Borrower and the Guarantors.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major Tenant” means a tenant of a Loan Party under a lease of Property which
entitles it to occupy 15,000 square feet or more of the net rentable area of
such Property.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Acquisition” means a simultaneous acquisition of assets with a
purchase price of 5% or more of Total Asset Value.





--------------------------------------------------------------------------------





“Material Adverse Effect” means any event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have (a) a
material adverse change in, or a material adverse effect on, the business,
properties, liabilities or financial condition of the Consolidated Group, taken
as a whole, (B) a material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
the Borrower and the Guarantors taken as a whole to perform their obligations
under any Loan Document, or (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or a Guarantor
of any Loan Document to which it is a party.
“Maturity Date” means (a) each of the Revolving Maturity Date, the Term Loan A-3
Maturity Date, the Term Loan A-4 Maturity Date and the Term Loan A-5 Maturity
and (b) with respect to an outstanding Incremental Term Loan, the maturity date
provided in the applicable Incremental Term Loan Agreement.
“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made (or acquired) by a member of the Consolidated Group to entities that own
commercial real estate or to the members, partners or stockholders of such
entities, which real estate has a value in excess of the sum of (a) (i) if such
mezzanine or subordinated mortgage loans were originated by a third party and
acquired by such member of the Consolidated Group, the purchase price of such
indebtedness with respect to any such indebtedness or (ii) if such mezzanine or
subordinated mortgage loans were originated by such member of the Consolidated
Group, the amount of such indebtedness plus (b) any senior indebtedness
encumbering such commercial real estate, in each case to the extent such
mezzanine or subordinated mortgage loans have been designated by the Borrower as
a “Mezzanine Debt Investment” in its most recent compliance certificate;
provided, however, that (i) any such indebtedness owed by an Unconsolidated
Affiliate shall be reduced by the Consolidated Group Pro Rata Share of such
indebtedness, and (ii) any such indebtedness owed by a non-wholly owned member
of the Consolidated Group shall be reduced by the Consolidated Group Pro Rata
Share of such indebtedness.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of any L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Revolving Amount of all L/C Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and the applicable
L/C Issuer in their sole discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Receivables” means any investment securities that represent an
interest in, or are secured by, one or more pools of commercial mortgage loans
or synthetic mortgages.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified





--------------------------------------------------------------------------------





ratios that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a Negative Pledge.
“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary of the Parent Entity during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent Entity’s equity in any net loss of
any such Subsidiary for such period shall be included in determining Net Income,
(c) any income (or loss) from an Unconsolidated Affiliate of the Parent Entity
in an amount equal to the aggregate amount of cash actually distributed by such
Unconsolidated Affiliate during such period to the Parent Entity or a Subsidiary
thereof as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary of the Parent Entity, such Subsidiary is not
precluded from further distributing such amount to the Parent Entity as
described in clause (b) of this proviso), and (d) any rental income received
from leases to Major Tenants in any bankruptcy proceedings, to the extent the
relevant leases have been rejected pursuant to such bankruptcy proceedings
during the subject period.
“Net Operating Income” means for any Property, for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants paying rent (exclusive of any rental income from any
leases to Major Tenants in any bankruptcy proceedings, to the extent the
relevant leases have been rejected pursuant to such bankruptcy proceedings
during the subject period and exclusive of above and below market lease
adjustments and amortization of tenant allowance in accordance with GAAP) minus
(b) the sum of all expenses and other charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and Property Management Fees, but excluding debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP.
“New Lenders” has the meaning set forth in Section 2.16(c).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means Indebtedness of any member of the Consolidated Group
in which the liability of the applicable obligor is limited to such obligor’s
interest in specified assets securing such Indebtedness, subject to customary
nonrecourse carve-outs, including, without limitation, exclusions for claims
that are based on fraud, intentional misrepresentation, misapplication of funds,
gross negligence or willful misconduct to the extent no claim of liability has
been made pursuant to any such carve-outs.
“Non-Stabilized Property” means, for any Property, (a) a Property designated in
writing by the Borrower as a Non-Stabilized Property which has not previously
been designated as such and (b) the occupancy rate for such designated Property
is below 80% at the time of such designation; provided, that, once designated as
a Non-Stabilized Property, such Property shall cease to be a Non-Stabilized
Property upon the earlier of (i) Borrower’s request or (ii) eight fiscal
quarters following the designation of such Property as a Non-Stabilized
Property.
“Note” or “Notes” means the Revolving Notes, the Term Notes and/or the Swing
Line Note, individually or collectively, as appropriate.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or





--------------------------------------------------------------------------------





indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract and any
Treasury Management Agreement between any Loan Party and any Lender or Affiliate
of a Lender; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Revolving Amount” means (a) with respect to any Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; and (b) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“PACE Financings” means (a) any “Property‑Assessed Clean Energy” loan or
financing or (b) any other indebtedness, without regard to the name given
thereto, which is (i) incurred for improvements to a Property for the purpose of
increasing energy efficiency, increasing use of renewable energy sources,
resource conservation, or a combination of the foregoing, and (ii) repaid
through multi‑year assessments against such Property.
“Parent Entity” means Phillips Edison & Company, Inc. (f/k/a Phillips Edison
Grocery Center REIT I, Inc.) or such other entity following any reorganization
permitted by Section 8.04.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patriot Act” has the meaning set forth in Section 11.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“PE II/KeyBank Credit Agreement” means that certain credit agreement, dated as
of July 2, 2014, among Phillips Edison Grocery Center Operating Partnership II,
L.P., as borrower, Phillips Edison Grocery Center REIT II





--------------------------------------------------------------------------------





Inc., the other guarantors party thereto, the other lenders party thereto and
KeyBank National Association as the administrative agent.
“PE II/Capital One Credit Agreement” means that certain credit agreement, dated
as of September 25, 2017, among Phillips Edison Grocery Center Operating
Partnership II, L.P., as borrower, Phillips Edison Grocery Center REIT II Inc.,
the other guarantors party thereto, the other lenders party thereto and Capital
One, National Association as the administrative agent.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans set forth in Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate or with respect to which the Borrower or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Liens” means the following:
(a)    Liens pursuant to any Loan Document;


(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;


(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;


(d)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(e)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(f)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto for its current use or materially interfere with the use thereof
by the Loan Parties;


(g)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);


(h)leases or subleases granted to others not interfering in any material respect
with the business of any Loan Party or any of its Subsidiaries;


(i)any interest of title of a lessor under, and Liens arising from UCC financing
statements relating to, leases permitted by this Agreement;





--------------------------------------------------------------------------------







(j)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions;


(k)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(l)Liens of sellers of goods to a Loan Party and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(m)Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a); and


(n)Liens securing PACE Financings in an amount not to exceed (a) $1,000,000 in
any one year and (b) $2,500,000, in the aggregate, during the term of this
Agreement.


“Permitted Reorganization” means any or all of the following: (a) the corporate
reorganization of the Consolidated Group and any related mergers with respect
thereto (including, without limitation, any merger, purchase, contribution or
assumption of assets and/or liabilities or other similar transaction with any
Affiliate), (b) the internalization (in whole or in part, whether by merger,
purchase, contribution or assumption of assets and/or liabilities or other
similar transaction) of the existing external manager of the Parent Entity and
the Borrower, (c) the initial public offering of the Parent Entity and/or the
listing of the Parent Entity on a recognized US stock exchange, and (d) the
issuance of additional Equity Interests of the Borrower and/or the conversion of
Equity Interests of the Borrower into Equity Interests of the Parent Entity;
provided that after giving effect to any Permitted Reorganization (i) the Parent
Entity shall remain a Guarantor, (ii) the Parent Entity shall continue to own,
directly or indirectly, a majority of the Voting Stock and economic and
beneficial interests of the Borrower, (iii) Phillips Edison Grocery Center
Operating Partnership I, L.P., a Delaware limited partnership, shall remain as
the Borrower, and (iv) the Borrower shall deliver to the Administrative Agent,
(x) a written certificate reasonably satisfactory to the Administrative Agent
showing, in reasonable detail, that the Consolidated Group will be in pro forma
compliance with the financial covenants in Section 8.11 after giving effect to
any Permitted Reorganization and (y) all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any such Plan to which the Borrower is required to contribute on behalf of any
of its employees.
“Platform” has the meaning specified in Section 7.02.
“PNC Agreement” has the meaning set forth in Section 8.03(a).
“Property” means any real estate asset directly owned by any member of the
Consolidated Group, any of its Subsidiaries or any Unconsolidated Affiliate.
“Property Management Fees” means, with respect to each Property for any period,
3% of the aggregate base rent and percentage rent due and payable under leases
with tenants at such Property.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.





--------------------------------------------------------------------------------





“Public Lender” has the meaning specified in Section 7.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Fees” means, to the extent earned on a current basis (i.e. expected
to be paid or settled in 30 days but excluding any payments made with Equity
Interests) and are not deferred (except as set forth in (vii) below) by (a) the
Borrower, (b) a wholly-owned Subsidiary of the Borrower or (c) a majority owned
Subsidiary of the Borrower in which the Borrower, directly or indirectly, has
the sole discretion to distribute any Qualified Fees at such Subsidiary to the
Borrower (for clarification purposes, with respect to any non-wholly owned
Subsidiary, only the pro rata portion of those fees that can be distributed to
the Borrower shall constitute Qualified Fees for the purposes hereunder), all
amounts consisting of the following: (i) property management fees, (ii) asset
management fees, (iii) leasing commissions, (iv) tenant improvement oversight
fees, (v) property acquisition fees, (vi) property financing fees and (vii)
deferred asset management fees; provided that if the Qualified Fees attributable
to the fees incurred with respect to clauses (v), (vi) and (vii) above accounts
for more than 40% of the aggregate Qualified Fees, the amount of such property
acquisition fees, property financing fees and deferred asset management fees
that exceed such limit shall be deducted from Qualified Fees. With respect to a
transaction that constitutes the acquisition of any Person or any management
contracts, for the purpose of calculating Total Asset Value and Unencumbered
Asset Value for the quarter during which the acquisition occurs and each of the
next three full fiscal quarter periods subsequent to such acquisition, the
Qualified Fees with respect to the acquired Person or management contracts, if
any, shall be determined as follows: (1) for the quarter in which such
acquisition occurs, the Qualified Fees for the last full quarter period prior to
such acquisition multiplied by four, (2) for the first full quarter period
subsequent to such acquisition, the actual Qualified Fees for such quarter
multiplied by four, (3) for the first two full quarter period subsequent to such
acquisition, the actual Qualified Fees for such two quarter period multiplied by
two and (4) for the first three full quarter period subsequent to such
acquisition, the actual Qualified Fees for such three quarter period multiplied
by 4/3.
“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.
“Recourse Debt” means any Indebtedness (other than Non-Recourse Debt) of any
member of the Consolidated Group for which such Person has personal liability;
provided that any customary non-recourse carve-outs with respect to such
Indebtedness shall not be deemed Recourse Debt hereunder, except, if and to the
extent that the obligor thereunder has acknowledged such liability or it has
been determined, by a court of competent jurisdiction to be liable for a claim
thereunder for which such obligor is not otherwise indemnified by any third
party which has the financial ability to perform with respect to such indemnity
and is not disavowing its obligations thereunder.
“Register” has the meaning specified in Section 11.06(c).
“REIT” means a “real estate investment trust” under Sections 856-860 of the
Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded





--------------------------------------------------------------------------------





in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is a
Swing Line Lender or a L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means the chief executive officer, president (including
co-president) vice-president, chief financial officer, treasurer, assistant
treasurer or controller of a Loan Party and, solely for purposes of the delivery
of certificates pursuant to Sections 5.01 or 7.13, the secretary or any
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(a).
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Maturity Date” means, with respect to the Revolving Facility, October
4, 2021, as such date may be adjusted from time to time in accordance with
Section 2.17; provided, however, that if such date is not a Business Day, the
Revolving Maturity Date shall be the immediately preceding Business Day.
“Revolving Note” has the meaning specified in Section 2.11(a).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Loan Party, directly or indirectly, becomes liable as lessee, guarantor or other
surety with respect to any lease, whether an operating lease or a capital lease,
of any Property (a) which such Person has sold or transferred (or is to sell or
transfer) to another Person which is not a Loan Party or (b) which such Person
intends to use for substantially the same purpose as any other Property which
has been sold or transferred (or is to be sold or transferred) by such Person to
another Person which is not a Loan Party in connection with such lease.





--------------------------------------------------------------------------------





“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.08.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, for any Person, Indebtedness of such Person that
is secured by a Lien; provided that (a) direct Indebtedness (as opposed to a
Guarantee) that is secured solely by a Lien on Equity Interests and (b) PACE
Financings, in each case, shall not be deemed to be Secured Indebtedness for the
purposes of this Agreement.
“Secured Leverage Ratio” means, with respect to the Consolidated Group as of any
date of calculation, (a) Total Secured Indebtedness as of such date minus the
amount of Balance Sheet Cash as of such date in excess of $25,000,000 to the
extent there is an equivalent amount of Total Secured Indebtedness that matures
within twenty-four (24) months from the applicable date of calculation divided
by (b) Total Asset Value as of such date minus the amount of Balance Sheet Cash
deducted in subsection (a) of this definition.
“Shareholders’ Equity” means an amount equal to shareholders’ equity or net
worth of the Consolidated Group, as determined in accordance with GAAP.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Loan Party” has the meaning set forth in Section 4.08.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent Entity.
“Subsidiary Guarantors” means any Subsidiary that becomes a Guarantor hereunder.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions





--------------------------------------------------------------------------------





of, or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, after taking into account the effect of any
legally enforceable netting agreement relating to any Swap Contract, (a) for any
date on or after the date such Swap Contract has been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contract, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any affiliate of a Lender).
“Swing Line Commitment” means, as to each Swing Line Lender, its obligation to
make Swing Line Loans to the Borrower pursuant to Section 2.04 in an aggregate
principal amount at any one time outstanding as set forth on Schedule 2.04 (or
such other amount as agreed to among the Borrower, such Swing Line Lender and
the Administrative Agent); provided the aggregate Swing Line Commitments for all
Swing Line Lenders cannot exceed the Swing Line Sublimit.
“Swing Line Lender” means each of Bank of America, KeyBank National Association,
Wells Fargo Bank, National Association and JPMorgan Chase Bank, N.A. and any
other Lender that agrees to provide Swing Line Loans with the consent of such
Lender, the Borrower and the Administrative Agent, in each case in its capacity
as provider of Swing Line Loans up to its Swing Line Commitment.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity (including, without limitation, redeemable
Equity Interests) determined in accordance with GAAP, minus (b) all intangible
assets determined in accordance with GAAP (except for intangible assets related
to the value of the acquired in-place leases), plus (c) all accumulated
depreciation and amortization determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same tranche, the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section
2.01(b), Section 2.01(c), Section 2.01(d) or Section 2.16.





--------------------------------------------------------------------------------





“Term Loan A-3” means the Term Loan A-3 made pursuant to the Existing Credit
Agreement which is now evidenced in all respects by this Agreement. Each
Lender’s share of the principal amount outstanding under the Term Loan A-3, as
of the Closing Date, is set forth opposite such Lender’s name on Schedule 2.01.
“Term Loan A-3 Maturity Date” means, with respect to the Term Loan A-3, February
1, 2021; provided, however, that if such date is not a Business Day, the Term
A-3 Maturity Date shall be the immediately preceding Business Day.
“Term Loan A-3 Note” has the meaning specified in Section 2.11(a).
“Term Loan A-4” has the meaning specified in Section 2.01(c).
“Term Loan A-4 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-4 to the Borrower on the Closing Date pursuant to
Section 2.01(c), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-4
Commitments of all Lenders as in effect on the Closing Date is $300,000,000.
“Term Loan A-4 Maturity Date” means, with respect to the Term Loan A-4, November
16, 2023, as such date may be adjusted from time to time in accordance with
Section 2.17; provided, however, that if such date is not a Business Day, the
Term Loan A-4 Maturity Date shall be the immediately preceding Business Day.
“Term Loan A-4 Note” has the meaning specified in Section 2.11(a).
“Term Loan A-5” has the meaning specified in Section 2.01(d).
“Term Loan A-5 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-5 to the Borrower on the Closing Date pursuant to
Section 2.01(d), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-5
Commitments of all Lenders as in effect on the Closing Date is $100,000,000.
“Term Loan A-5 Maturity Date” means, with respect to the Term Loan A-5, May 16,
2024; provided, however, that if such date is not a Business Day, the Term A-3
Maturity Date shall be the immediately preceding Business Day.
“Term Loan A-5 Note” has the meaning specified in Section 2.11(a).
“Term Loans” means the Term Loan A-3, the Term Loan A-4, the Term Loan A-5 or
any Incremental Term Loan, as the context may require.
“Term Notes” means the Term A-3 Note, the Term A-4 Note, the Term A-5 Note and
any note in connection with an Incremental Term Loan.
“Threshold Amount” means $50,000,000.
“Total Asset Value” means, at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (i) Net Operating
Income for the most recently ended four fiscal quarters from all Properties
(other than Non-Stabilized Properties) owned by the Consolidated Group for four
full fiscal quarters or longer (which amount for each individual Property as
well as the aggregate amount for all Properties shall not be less than zero)
divided by (ii) the Capitalization Rate, plus (b) the aggregate acquisition cost
of all Properties acquired by the Consolidated Group during the then most
recently ended four fiscal quarter period, plus (c) the undepreciated book value
of Non-Stabilized Properties; provided that, if the Total Asset Value
attributable to Non-Stabilized Properties accounts for more than 15% of Total
Asset Value, the amount of undepreciated book value of such Non-Stabilized
Properties that exceeds such limit shall be deducted from Total Asset Value,
plus (d) the product of (i) Qualified Fees for the most recently ended four
fiscal quarter period multiplied by (ii) six (6); provided that if the Total
Asset Value attributable to Qualified Fees calculated pursuant to this clause
(d) accounts for more than 10% of Total Asset Value, the amount of Qualified
Fees calculated pursuant to this clause (d) that exceeds such limit shall be
deducted from Total





--------------------------------------------------------------------------------





Asset Value, plus (e) cash from like-kind exchanges on deposit with a qualified
intermediary (“1031 proceeds”), plus (f) the value of Mezzanine Debt Investments
and the value of Mortgage Receivables owned by the Consolidated Group, in each
case that are not more than ninety (90) days past due determined in accordance
with GAAP and are not with an obligor subject to a bankruptcy or insolvency
proceeding; provided that if the Total Asset Value attributable to Mezzanine
Debt Investments and Mortgage Receivables accounts for more than 10% of Total
Asset Value, the amount of Mezzanine Debt Investments and Mortgage Receivables
that exceeds such limit shall be deducted from Total Asset Value, plus (g) the
aggregate undepreciated book value of all Unimproved Land and Construction in
Progress owned by the Consolidated Group, plus (h) the Consolidated Group Pro
Rata Share of the foregoing items and components attributable to interests in
Unconsolidated Affiliates, plus (i) Total Cash; provided that, to the extent
that Total Asset Value attributable to investments in Mezzanine Debt
Investments, Mortgage Receivables, 1031 proceeds, Unimproved Land,
Unconsolidated Affiliates, and Construction in Progress accounts for more than
25% of Total Asset Value, in the aggregate, the amount that exceeds such limit
shall be deducted from Total Asset Value. For the avoidance of doubt, upon the
acquisition of Phillips Edison Grocery Center Operating Partnership II, L.P. by
the Borrower, the Properties owned by Phillips Edison Grocery Center Operating
Partnership II, L.P. shall be included in clause (a)(i) of this definition for
purposes of calculating Total Asset Value, using the definitions of “Net
Operating Income” and “Capitalization Rate” from this Agreement.
“Total Cash” means all cash and Cash Equivalents of the Consolidated Group,
including, cash and Cash Equivalents held as collateral, in escrow in a bank
account by a lender, creditor or contract counterparty and from like-kind
exchanges (including cash from like-kind exchanges on deposit with a qualified
intermediary).
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Revolving Commitment of such Lender, the Revolving Credit Exposure of
such Lender and the outstanding unpaid principal amount of Term Loans and unused
Term Loan Commitment of such Lender at such time.
“Total Indebtedness” means (a) all Indebtedness of the Consolidated Group
determined on a consolidated basis plus (b) the Consolidated Group Pro Rata
Share of Indebtedness attributable to interests in Unconsolidated Affiliates.
“Total Revolving Outstandings” means the aggregate Outstanding Revolving Amount
of all Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Total Secured Indebtedness” means (a) all Secured Indebtedness of the
Consolidated Group determined on a consolidated basis plus (b) the Consolidated
Group Pro Rata Share of Secured Indebtedness attributable to interests in
Unconsolidated Affiliates.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
“Type” means, with respect to any Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a LIBOR Daily Floating Rate Loan.
“Unconsolidated Affiliates” means an Affiliate of the Parent Entity or any other
member of the Consolidated Group whose financial statements are not required to
be consolidated with the financial statements of the Parent Entity in accordance
with GAAP.
“Undrawn Amount” means, for each day during the term hereof, an amount equal to
(a) the Aggregate Revolving Commitments existing as of the end of such day, less
(b) the aggregate Outstanding Revolving Amount of Revolving Loans and L/C
Obligations (but specifically excluding Swing Line Loans (other than to the
extent the risk participation in a Swing Line Loan has been funded in cash by a
Lender)) as of the end of such day.





--------------------------------------------------------------------------------





“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, the sum of the following: (a) an amount equal to (i)
Unencumbered NOI from all Unencumbered Properties (other than Non-Stabilized
Properties and acquisition properties described in clause (b) below) that have
been owned by the Consolidated Group for four full fiscal quarter periods or
longer (which amount for each individual Unencumbered Property as well as the
aggregate amount for all Unencumbered Properties shall not be less than zero)
divided by (ii) the Capitalization Rate, plus (b) the aggregate acquisition cost
of all Unencumbered Properties acquired during the then most recently ended four
fiscal quarter period, plus (c) the undepreciated book value of Unencumbered
Properties that are Non-Stabilized Properties; provided that if the Unencumbered
Asset Value attributable to Non-Stabilized Properties accounts for more than 15%
of Unencumbered Asset Value, the amount of undepreciated book value of such
Non-Stabilized Properties that exceeds such limit shall be deducted from
Unencumbered Asset Value, plus (d) cash from like-kind exchanges on deposit with
a qualified intermediary (“1031 proceeds”), plus (e) the value of Mezzanine Debt
Investments and Mortgage Receivables owned by the Consolidated Group that are
not more than ninety (90) days past due determined in accordance with GAAP, in
each case that are not subject to a Lien or Negative Pledge; provided that if
the Unencumbered Asset Value attributable to Mezzanine Debt Investments and
Mortgage Receivables accounts for more than 10% of Unencumbered Asset Value, the
amount of Mezzanine Debt Investments and Mortgage Receivables that exceeds such
limit shall be deducted from Unencumbered Asset Value, plus (f) the
undepreciated book value of all Unimproved Land and Construction in Progress
owned by the Consolidated Group to the extent any such assets are not subject to
a Lien or Negative Pledge, plus (g) Balance Sheet Cash; provided that, to the
extent that Unencumbered Asset Value attributable to investments in Mezzanine
Debt Investments, Mortgage Receivables, 1031 proceeds, Unimproved Land, and
Construction in Progress account for more than 25% of Unencumbered Asset Value,
in the aggregate, the amount that exceeds such limit shall be deducted from
Unencumbered Asset Value. For clarification purposes, in determining whether
clause (a) or clause (b) above applies, the date a Property will be deemed to
have been acquired is the date it was acquired by the Consolidated Group or any
prior Affiliate of the Consolidated Group. For the avoidance of doubt, upon the
acquisition of Phillips Edison Grocery Center Operating Partnership II, L.P. by
the Borrower, the Unencumbered Properties owned by Phillips Edison Grocery
Center Operating Partnership II, L.P. shall be included in clause (a)(i) of this
definition for purposes of calculating Unencumbered Asset Value, using the
definitions of “Unencumbered NOI” and “Capitalization Rate” from this Agreement.
“Unencumbered NOI” means (a) for Unencumbered Properties that have been owned
for four full fiscal quarters or longer, the Net Operating Income from such
Unencumbered Property asset for the four fiscal quarter period minus the Annual
Capital Expenditure Adjustment with respect to such Unencumbered Property, (b)
for Unencumbered Properties that have been owned for at least one full fiscal
quarter but less than four full fiscal quarters, the Net Operating Income from
such Unencumbered Property for the most recently ended fiscal quarter,
multiplied by four minus the Annual Capital Expenditure Adjustment with respect
to such Unencumbered Property, (c) for Unencumbered Properties that have not
been owned for at least one full fiscal quarter, but owned for at least one
month, the Net Operating Income from such Unencumbered Property for the most
recently ended calendar month, multiplied by twelve minus the Annual Capital
Expenditure Adjustment with respect to such Unencumbered Property and (d) for
Unencumbered Properties that have been owned for less than one month, the
average daily Net Operating Income from such Unencumbered Property for the
period of ownership of such Unencumbered Property, multiplied by 30, multiplied
by 12 minus the Annual Capital Expenditure Adjustment with respect to such
Unencumbered Property; provided that (x) the Net Operating Income of a Property
that is sold by a member of the Consolidated Group within the most recently
ended fiscal quarter will be excluded in calculating Unencumbered NOI, (y)
income from Major Tenants in bankruptcy will be excluded from the calculation to
the extent the relevant leases have been rejected pursuant to such bankruptcy
proceedings and (z) if the Net Operating Income related to ground leases in
connection with Unencumbered Properties accounts for more than 5% of the
aggregate Unencumbered NOI, the amount of Net Operating Income that exceeds such
limit shall be deducted from the aggregate Unencumbered NOI. For the avoidance
of doubt, upon the acquisition of Phillips Edison Grocery Center Operating
Partnership II, L.P. by the Borrower, the Unencumbered Properties owned by
Phillips Edison Grocery Center Operating Partnership II, L.P. shall be included
in clause (a) of this definition for purposes of calculating Unencumbered NOI,
using the definition of “Net Operating Income” from this Agreement.
“Unencumbered Properties” means a Property that: (a) is one hundred percent
(100%) fee owned by a member of the Consolidated Group or subject to a ground
lease approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided, that if such property is subject to a ground
lease and the Unencumbered





--------------------------------------------------------------------------------





NOI related to such ground lease does not exceed twenty percent (20%) of the
aggregate Net Operating Income of such property, such ground lease shall be
deemed approved by the Administrative Agent; (b) is located in the United
States; (c) is not subject to any Liens other than Permitted Liens or any
Negative Pledges and the owner thereof has (i) not granted a Negative Pledge to
any other creditor that would affect the Lenders’ ability to take a Lien on such
property and (ii) not agreed to guarantee or otherwise become liable for any
Indebtedness of another party; (d) if such Property is a single tenant Property,
it is one hundred percent (100%) occupied, (e) is a shopping center retail
property or such other type of property consented to by the Lenders; (f) is not
subject to any material environmental, title or structural problems; (g) is not
subject to any leases that are in payment or bankruptcy default, after giving
effect to any notice or cure periods set forth therein; provided that, in the
case of multi-tenant Properties, the qualification in this clause (g) shall be
limited to leases of anchor tenants in payment or bankruptcy default; (h) is
insured in accordance with the requirements under the Loan Documents and (i) is
not owned by a Subsidiary that, if such Subsidiary was subject to Section
9.01(f) or (g), would cause an Event of Default under either such Section.
“Unimproved Land” means Properties which have not been developed for any type of
commercial, industrial, residential or other income-generating use and are not,
as of such date, under development.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien;
provided that (a) direct Indebtedness (as opposed to a Guarantee) that is
secured solely by a Lien on Equity Interests and (b) PACE Financings, in each
case, shall be deemed Unsecured Indebtedness for the purposes of this Agreement.
“Unused Fee” means, for each day during any Availability Period in which the
Borrower has not exercised its rights under clause (b) of the definition of
Applicable Rate, an amount equal to (a) the Undrawn Amount for such day,
multiplied by (b) a per annum percentage for such day (as determined for a three
hundred sixty (360) day year) equal to (i) for any day where the Undrawn Amount
is equal to or greater than 50% of the Aggregate Revolving Commitments, 0.25%
and (ii) for any day where the Undrawn Amount is less than 50% of the Aggregate
Revolving Commitments, 0.15%.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wells Agreement” has the meaning set forth in Section 8.03(a).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:





--------------------------------------------------------------------------------





(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


1.03    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (i) without giving effect to any election under Accounting
Standards Codification 825 (or any other Financial Accounting Standard or
Accounting Standards Codification having a similar result or effect) to value
any Indebtedness or other liabilities of the Consolidated Group or any
Unconsolidated Affiliate at “fair value,” as defined therein and (ii) any change
to lease accounting rules from those in effect pursuant to FASB ASC 840 and
other related lease accounting guidance as in effect on the Closing Date.







--------------------------------------------------------------------------------





(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
  
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the Parent Entity is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.


1.04    Rounding.


Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
1.05    Times of Day; Rates


(a)Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).


(b)Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto.


1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Commitments.


(a)Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (a) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving





--------------------------------------------------------------------------------





Commitments and (b) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Commitment. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Loans may be Base Rate Loans, Eurodollar
Rate Loans or LIBOR Daily Floating Rate Loans, or a combination thereof, as
further provided herein, provided, however, all Revolving Borrowings made on the
Closing Date shall be made as LIBOR Daily Floating Rate Loans. In order to
effect the Revolving Commitments set forth on Schedule 2.01 attached hereto,
assignments of Revolving Commitments shall be deemed to be made among the
applicable Lenders in such amounts as may be necessary, and with the same force
and effect as if such assignments of Revolving Commitments were evidenced by the
applicable Assignment and Assumptions (but without the payment of any related
assignment fee), and no other documents or instruments shall be required to be
executed in connection with such assignments (all of which such requirements are
hereby waived).


(b)Term Loan A-3. The parties hereto agree that the Term Loan A-3 was made under
the Existing Credit Agreement and is now governed by and subject to the terms of
this Agreement in all respects. The aggregate principal amount outstanding under
the Term Loan A-3 as of the Closing Date is $125,000,000.


(c)Term Loan A-4. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan A-4”)
to the Borrower in Dollars, on the Closing Date in an amount equal to such
Lender’s Term Loan A-4 Commitment; it being understood that the Term Loan A-4
must be drawn in one Borrowing. Amounts borrowed under this Section 2.01(c) and
repaid or prepaid may not be reborrowed. The Term Loan A-4 shall be made on the
Closing Date as a LIBOR Daily Floating Rate Loan.


(d)Term Loan A-5. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan A-5”)
to the Borrower in Dollars, on the Closing Date in an amount equal to such
Lender’s Term Loan A-5 Commitment; it being understood that the Term Loan A-5
must be drawn in one Borrowing. Amounts borrowed under this Section 2.01(d) and
repaid or prepaid may not be reborrowed. The Term Loan A-5 shall be made on the
Closing Date as a LIBOR Daily Floating Rate Loan.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing of, conversion to or continuation of
LIBOR Daily Floating Rate Loans shall be in a principal amount of $2,000,000 or
a whole multiple of $100,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans, as the case may be, (ii) whether
such Borrowing is a Term Borrowing (and which tranche of Term Loans) or a
Revolving Borrowing, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto, and (vii)
if requesting a





--------------------------------------------------------------------------------





Borrowing, a certification that such Borrowing complies with Section 2.01. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction or waiver of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. At any time that
LIBOR Daily Floating Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in such rate promptly
following any change in such published rate.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than eight (8) Interest Periods in effect with respect to all Loans.


2.03    Letters of Credit.


(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its





--------------------------------------------------------------------------------





Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, (x)
the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (y) the Outstanding Revolving Amount of the L/C
Obligations of any L/C Issuer shall not exceed such L/C Issuer’s L/C Commitment
and (z) the Outstanding Revolver Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii)A L/C Issuer shall not issue any Letter of Credit if:


(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B)subject to clause (vii) below, the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date.


(iii)A L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain a L/C Issuer from issuing such
Letter of Credit, or any Law applicable to a L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over a L/C Issuer shall prohibit, or request that a
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon a L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
a L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon a L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which a L/C Issuer in
good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more policies of a
L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and a L/C Issuer, such
Letter of Credit is in an initial stated amount less than $50,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or


(E)any Lender is at that time a Defaulting Lender, unless a L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to a L/C Issuer (in its sole discretion) with the Borrower or such
Lender to eliminate a L/C Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which a L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.







--------------------------------------------------------------------------------





(iv)A L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)A L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)A L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and such L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.


(vii)Notwithstanding the foregoing, a L/C Issuer, will, if requested by the
Borrower, issue one or more Letters of Credit hereunder, with expiry dates no
later than twelve months after the Letter of Credit Expiration Date, based upon
the Borrower’s agreement to provide Cash Collateral (in the full amount of such
Letters of Credit and all obligations related thereto) to such L/C Issuer (or,
if agreed upon, the Administrative Agent) relating to such Letters of Credit on
or before the Letter of Credit Expiration Date in accordance with the terms of
Section 2.14 and subject to documentation satisfactory to such L/C Issuer or the
Administrative Agent, as applicable (and, upon receipt of such Cash Collateral
by a L/C Issuer or the Administrative Agent, as applicable, the Lenders’
participation interests in such Letters of Credit shall terminate on the
Revolving Maturity Date). In the event the Borrower fails to Cash Collateralize
the outstanding Letter of Credit exposure on the Letter of Credit Expiration
Date, each outstanding Letter of Credit shall automatically be deemed to be
drawn in full, and the Borrower shall be deemed to have requested a Base Rate
Loan to be funded by the Lenders on the Letter of Credit Expiration Date to
reimburse such drawing (with the proceeds of such Base Rate Loan being used to
Cash Collateralize outstanding Letter of Credit exposure as set forth in Section
2.14) in accordance with the provisions of Section 2.03(c). The funding by a
Lender of its Applicable Percentage of such Base Rate Loan, to Cash
Collateralize the outstanding Letter of Credit exposure on the Letter of Credit
Expiration Date shall be deemed payment by such Lender in respect of its
participation interest in such Letters of Credit.
 
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to a L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by a L/C Issuer, by personal delivery or by any other means acceptable to a L/C
Issuer. Such Letter of Credit Application must be received by a L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and a L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to a L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of





--------------------------------------------------------------------------------





the requested Letter of Credit; and (H) such other matters as a L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to a L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as a L/C Issuer
may require. Additionally, the Borrower shall furnish to a L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as a L/C Issuer or the Administrative Agent may require.


(ii)Promptly after receipt of any Letter of Credit Application, a L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, a L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless a L/C Issuer has received written notice from
any Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article V
shall not be satisfied, then, subject to the terms and conditions hereof, a L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or the applicable Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with a L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from a L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.


(iii)If the Borrower so requests in any applicable Letter of Credit Application,
a L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit a L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by a L/C Issuer, the
Borrower shall not be required to make a specific request to a L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) a L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that a L/C
Issuer shall not permit any such extension if (A) a L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing a
L/C Issuer not to permit such extension.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, a L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, a L/C Issuer shall notify the Borrower and
the Administrative Agent





--------------------------------------------------------------------------------





thereof. Not later than 11:00 a.m. on the date of any payment by a L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
with a Revolving Commitment of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the conditions set forth in Section 5.02 (other than the delivery
of a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. Any notice given by a L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.


(ii)Each Lender with a Revolving Commitment shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of a L/C Issuer at the Administrative Agent’s Office in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.


(iv)Until each Lender with a Revolving Commitment funds its Revolving Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse a L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.


(v)Each Lender with a Revolving Commitment’s obligation to make Revolving Loans
or L/C Advances to reimburse a L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse a L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.







--------------------------------------------------------------------------------





(vi)If any Lender with a Revolving Commitment fails to make available to the
Administrative Agent for the account of a L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of a L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after a L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of a L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by a L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)Obligations Absolute. The obligation of the Borrower to reimburse a L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), a L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;







--------------------------------------------------------------------------------





(iv)waiver by a L/C Issuer of any requirement that exists for a L/C Issuer’s
protection and not the protection of the Borrower or any waiver by a L/C Issuer
which does not in fact materially prejudice the Borrower;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by a L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;


(vii)any payment by a L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against a L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, a L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of a L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of a L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against a L/C
Issuer, and a L/C Issuer may be liable to the Borrower, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by a L/C Issuer’s
willful misconduct or gross negligence or a L/C Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit unless a L/C Issuer is prevented or prohibited from so
paying as a result of any order or directive of any court or other Governmental
Authority. In furtherance and not in limitation of the foregoing, a L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and a L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument





--------------------------------------------------------------------------------





transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. A L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.


(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by a L/C Issuer and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, a L/C Issuer shall not be responsible to the Borrower for, and a
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of a L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
a L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by such L/C Issuer, at
the rate per annum specified in any fee letter or as otherwise mutually agreed,
computed on the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to a L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Letters of Credit Issued for Members of the Consolidated Group.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, any member of the
Consolidated Group, the Borrower shall be obligated to reimburse a L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance





--------------------------------------------------------------------------------





of Letters of Credit for the account of any member of the Consolidated Group
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such member of the Consolidated
Group.


(l)L/C Issuer Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent a Letter of Credit report, as set forth below:
 
(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);


(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;


(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;


(iv)on any Business Day that such L/C Issuer agrees to increase its L/C
Commitment and the amount of such increase;


(v)on any other Business Day, such other information as the Administrative Agent
shall reasonably request as to the Letters of Credit issued by such L/C Issuer;
and
 
(vi)for so long as any Letter of Credit issued by a L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.


2.04    Swing Line Loans.


(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
each Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall unless (i) any Lender at such time is a
Defaulting Lender and (ii) a Swing Line Lender has not entered into arrangements
satisfactory to it with the Borrower or such Defaulting Lender to eliminate such
Swing Line Lender’s actual or potential Fronting Exposure (after giving effect
to Section 2.15(a)(iv)) with respect to such Defaulting Lender (in which case a
Swing Line Lender may in its discretion) make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of its Swing Line Commitment; provided, however, that (x)
after giving effect to any Swing Line Loan, (A) the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments, (B) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment, (C)
the outstanding principal amount of Swing Line Loans of any Swing Line Lender
shall not exceed such Swing Line Lender’s Swing Line Commitment and (D) the
outstanding principal amount of all Swing Line Loans shall not exceed the Swing
Line Sublimit, (y) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan and (z) each Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits and subject to the other terms and





--------------------------------------------------------------------------------





conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


(b)Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the applicable Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum principal amount of $100,000,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the applicable Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower,
including a certification that such Borrowing complies with Section 2.04(a).
Promptly after receipt by the applicable Swing Line Lender of any telephonic
Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing
of Swing Line Loans (A) directing a Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the applicable Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower.


(c)Refinancing of Swing Line Loans.


(i)Each Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes each
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans made by such Swing Line Lender then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments. The applicable Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the applicable Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the applicable Swing Line Lender as set forth
herein shall be deemed to be a request by the applicable Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan





--------------------------------------------------------------------------------





and each Lender’s payment to the Administrative Agent for the account of the
applicable Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of a Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the applicable Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.


(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against a Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if a Swing Line Lender receives any payment on account of
such Swing Line Loan, such Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.


(ii)If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the applicable Swing Line Lender in
its discretion), each Lender shall pay to applicable Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the applicable
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


(e)Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender.


(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.







--------------------------------------------------------------------------------





(g)Swing Line Lender Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Swing Line Lender shall, in addition to
its notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Swing Line Loan report, as set forth below:
 
(i)reasonably prior to the time that such Swing Line Lender makes a Swing Line
Loan, the date of such Swing Line Loan and the amount thereof;


(ii)on each Business Day on which the Borrower makes a payment with respect to a
Swing Line Loan, the date and amount of such payment;


(iii)on any Business Day on which the Borrower fails to make a required payment
with respect to a Swing Line Loan and the amount of such required payment;


(iv)on any Business Day that such Swing Line Lender agrees to increase its Swing
Line Loan Commitment and the amount of such increase;


(v)on any other Business Day, such other information as the Administrative Agent
shall reasonably request as to the Swing Line Loans made by such Swing Line
Lender; and
 
(vi)each Swing Line Lender shall deliver to the Administrative Agent (A) on the
last Business Day of each calendar month and (B) at all other times a Swing Line
Lender report is required to be delivered pursuant to this Agreement, a Swing
Line Loan report appropriately completed with the information for every
outstanding Swing Line Loan made by such Swing Line Lender.


2.05    Prepayments.


(a)Voluntary Prepayments.


(i)Revolving Loans. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans and LIBOR Daily
Floating Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (C)
any such prepayment of LIBOR Daily Floating Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans to be prepaid. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.
 
(ii)Swing Line Loans. The Borrower may, upon notice to the applicable Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must





--------------------------------------------------------------------------------





be received by the applicable Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


(iii)Term Loans. The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay any
Term Loan tranche in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans and LIBOR Daily
Floating Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding); (C)
any such prepayment of LIBOR Daily Floating Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment, the tranche of Terms Loans to be prepaid and the
Type(s) of Term Loans to be prepaid. The Administrative Agent will promptly
notify each applicable Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the applicable tranche of Term Loans of the
Lenders in accordance with their respective Applicable Percentages.


(b)Mandatory Prepayments of Loans.


(i)Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and the Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect. All amounts required to be paid pursuant to this Section 2.05(b)(i)
shall be applied ratably to Revolving Loans and Swing Line Loans and (after all
Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations.


(ii)Swing Line Commitments. If for any reason (A) the aggregate amount of Swing
Line Loans to any Swing Line Lender exceeds its Swing Line Commitment or (B) the
aggregate amount of all Swing Line Loans exceeds the Swing Line Sublimit then in
effect, the Borrower shall immediately prepay Swing Line Loans in an aggregate
amount equal to such excess. All amounts required to be paid pursuant to (1)
Section 2.05(b)(ii)(A) shall be applied to such Swing Line Lender and (2)
Section 2.05(b)(ii)(B) shall be applied ratably to outstanding Swing Line Loans.


(iii)L/C Obligations. If for any reason (A) the aggregate amount of L/C
Obligations to any L/C Issuer exceeds its L/C Commitment or (B) the aggregate
amount of all L/C Obligations exceeds the Letter of Credit Sublimit then in
effect, the Borrower shall immediately Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess. All amounts required to be Cash





--------------------------------------------------------------------------------





Collateralized pursuant to (1) Section 2.05(b)(iii)(A) shall be applied to such
L/C Issuer and (2) Section 2.05(b)(iii)(B) shall be applied ratably to
outstanding L/C Obligations.


Within the parameters of the applications set forth above, prepayments shall be
applied, as applicable, first to Base Rate Loans, second to LIBOR Daily Floating
Rate Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
2.06    Termination or Reduction of Aggregate Revolving Commitments.


(a)Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Revolving Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 1:00 p.m., five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Revolving Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Revolving Amount of Swing Line
Loans would exceed the Swing Line Sublimit.


(b)Mandatory Reductions. If after giving effect to any reduction or termination
of Aggregate Revolving Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Aggregate Revolving Commitments
at such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.


(c)Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.


2.07    Repayment of Loans.


(a)Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date within one (1) Business Day of demand therefor
by the applicable Swing Line Lender, (ii) the date five Business Days after such
Swing Line Loan is made and (iii) the Revolving Maturity Date.


(c)Term Loans. The Borrower shall repay to the Lenders (i) on the Term Loan A-3
Maturity Date the aggregate principal amount of Term Loan A-3 outstanding on
such date, (ii) on the Term Loan A-4 Maturity Date, the aggregate principal
amount of Term Loan A-4 outstanding on such date, (iii) on the Term Loan A-5
Maturity Date, the aggregate principal amount of Term Loan A-5 outstanding on
such date and (iv) any Incremental Term Loan on the applicable maturity date
thereof as set forth in the applicable Incremental Term Loan Agreement,
together, in each case, with all accrued and unpaid interest in respect thereto.
 





--------------------------------------------------------------------------------





2.08    Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate, (ii) each LIBOR Daily Floating
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the LIBOR Daily
Floating Rate plus the Applicable Rate, (iii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iv) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.


(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise or if any Event of Default has occurred under Section
9.01(f), all outstanding Obligations hereunder shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)If any amount (other than principal of any Loan) is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)Unused Fees. For each day during the term hereof that the Applicable Rate is
determined pursuant to clause (a) of the definition of Applicable Rate, the
Borrower shall pay a fee to the Administrative Agent for the pro rata benefit of
the Lenders in an amount equal to the Unused Fee for such day. The Unused Fee
shall be payable quarterly in arrears on the first Business Day of each calendar
quarter and as of the Revolving Maturity Date.


(b)Facility Fees. For each day during the term hereof that the Applicable Rate
is determined pursuant to clause (b) of the definition of Applicable Rate, the
Borrower shall pay a fee to the Administrative Agent for the pro rata benefit of
the Lenders in an amount equal to the Facility Fee for such day. The Facility
Fee shall be payable quarterly in arrears on the first Business Day of each
calendar quarter and as of the Revolving Maturity Date.







--------------------------------------------------------------------------------





(c)Other Fees.
  
(i)The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Consolidated Group or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or a L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or a L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.


2.11    Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The Administrative Agent shall maintain the Register in accordance
with Section 11.06(c). The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”),
(iii) in the case of a Term A-3 Loan, be in the form of Exhibit F-1 (a “Term A-3
Note”), (iv) in the case of a Term A-4 Loan, be in the form of Exhibit F-2 (a
“Term A-4 Note”) and (v)





--------------------------------------------------------------------------------





in the case of a Term A-5 Loan, be in the form of Exhibit F-3 (a “Term A-5
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of any Borrowing
of Base Rate Loans or LIBOR Daily Floating Rate Loans, that such Lender has made
such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any





--------------------------------------------------------------------------------





payment is due to the Administrative Agent for the account of the Lenders or a
L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or a L/C Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or a L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or a L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by a Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender





--------------------------------------------------------------------------------





as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Cash Collateral.


(a)Certain Credit Support Events. If (i) a L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall within one Business Day
following any request by the Administrative Agent or a L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).


(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral is permitted to be applied pursuant to Section 2.14(c). If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent or a L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and a L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and a L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.







--------------------------------------------------------------------------------





2.15    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to a L/C Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize a L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize a L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.14; sixth, to the payment of any amounts owing to the Lenders, a L/C Issuer or
a Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, a L/C Issuer or a Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)Certain Fees.


(A)No Defaulting Lender shall be entitled to receive a Facility Fee and/or
Unused Fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided that each
Defaulting Lender shall be entitled to receive the Facility Fee to the extent
allocable to the sum of (1) the outstanding principal





--------------------------------------------------------------------------------





amount of the Loans funded by it, and (2) its Applicable Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.


(B)No Defaulting Lender shall be entitled to receive any Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender); provided, however,
notwithstanding the above, each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which such Lender is a Defaulting
Lender to the extent allocable to its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.


(C)(1) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to a L/C Issuer the remaining amount of any such
fee otherwise payable to such Defaulting Lender after giving effect to the
amount paid in clause (x) to the extent allocable to such L/C Issuer’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay the remaining
amount of any such fee. (2) With respect to any fee payable under Section
2.09(a) not required to be paid to any Defaulting Lender pursuant to clause (A)
above, the Borrower shall (x) pay to a L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (y) not be required to
pay the remaining amount of any such fee.


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans, pro rata, in any
amount equal to each Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize a L/C Issuers’ Fronting Exposure in accordance with the procedures
set forth in Section 2.14.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lenders and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded





--------------------------------------------------------------------------------





and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.


2.16    Increase in Commitments.


(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request (x) an increase in the Aggregate Revolving
Commitments, Term Loan A-3, Term Loan A-4 or Term Loan A-5 or (y) a new term
loan (an “Incremental Term Loan”); provided that (i) any such request shall be
in a minimum amount of $25,000,000, (ii) the aggregate amount of all such
requested increases and Incremental Term Loans may not exceed $725,000,000 and
(iii) the sum of the Aggregate Revolving Commitments plus the principal amount
of all outstanding Term Loans may not exceed $1,750,000,000 at any one time. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).


(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within the time period specified by the Borrower pursuant to Section
2.16(a) whether or not it agrees to increase its Revolving Commitment or any
Term Loan or agrees to participate in an Incremental Term Loan and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving
Commitment or any Term Loan or participate in an Incremental Term Loan.


(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lenders, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement (“New Lenders”) in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d)Effective Date and Allocations. If the Aggregate Revolving Commitments are
increased, a Term Loan is increased or an Incremental Term Loan is added in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase or Incremental Term Loan. The Administrative Agent
shall promptly notify the Borrower and the Lenders and the New Lenders, if any,
of the final allocation of such increase or Incremental Term Loan and the
Increase Effective Date.
  
(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects), on and as of the Increase Effective Date,
except to the extent that such representations refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished





--------------------------------------------------------------------------------





pursuant to clauses (a) and (b), respectively, of Section 7.01, and (2) both
before and after giving effect to the increase, no Default exists and (ii) if
such increase is in the form of an Incremental Term Loan, an agreement, in form
and substance reasonably satisfactory to the Administrative Agent, duly executed
by each applicable Lender and New Lender, the Borrower and the Administrative
Agent (each such agreement, an “Incremental Term Loan Agreement”) setting forth
the Applicable Rate and the maturity date for such Incremental Term Loan. The
Borrower shall deliver or cause to be delivered any other customary documents
(including, without limitation, customary legal opinions) as reasonably
requested by the Administrative Agent in connection with any such increase in
the Aggregate Revolving Commitments or a Term Loan or the making of an
Incremental Term Loan. If the Aggregate Revolving Commitments are increased, the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Aggregate Revolving Commitments under this Section.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.


2.17    Extension of Maturity Date.


(a)Requests for Extension.
  
i.The Borrower may, by notice to the Administrative Agent and the Lenders not
earlier than 90 days and not later than 45 days prior to the Revolving Maturity
Date (the “Existing Maturity Date”), request that the Lenders extend the
Revolving Maturity Date for an additional six month period from the Existing
Maturity Date (the “Extended Revolving Maturity Date”).
  
ii.The Borrower may, by notice to the Administrative Agent and the Lenders not
earlier than 90 days and not later than 45 days prior to the Extended Revolving
Maturity Date, request that the Lenders extend such Extended Revolving Maturity
Date for an additional six months.


iii.For clarification purposes, it is understood and agreed that pursuant to
this Section 2.17(a), the Borrower may request two six month extensions with
respect to the Revolving Maturity Date.


(b)Conditions to Effectiveness of Extension. As a condition precedent to any
such extension, the Borrower shall (i) deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Existing Maturity Date or
Extended Revolving Maturity Date, as applicable, signed by a Responsible Officer
of such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension and (B) certifying that,
before and after giving effect to such extension, (x) the representations and
warranties contained in Article VI and the other Loan Documents are true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) on and as of the Existing Revolving Maturity Date or the Extended
Revolving Maturity Date, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect, in which case they shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.01, and (y) no Default exists and (ii) pay a fee to the
Administrative Agent, for the pro rata benefit of the applicable Lenders, equal
to 0.075% on the amount of the Aggregate Revolving Commitments at the time of
each such extension.







--------------------------------------------------------------------------------






ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.


(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to





--------------------------------------------------------------------------------





the Borrower by a Lender or a L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or a L/C Issuer, shall be conclusive absent manifest error.
 
(i)Each Lender and a L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender or a L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent against any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent against any Excluded Taxes
attributable to such Lender or a L/C Issuer, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and a L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or a L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii).


(d)Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, each Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(i)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;







--------------------------------------------------------------------------------





(B)any Foreign Lender (or any successor Administrative Agent that is not a U.S.
Person) shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement or on which such successor Administrative
Agent becomes the Administrative Agent under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)executed copies of Internal Revenue Service Form W-8ECI,


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply





--------------------------------------------------------------------------------





with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or a L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or a L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or a L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


(h)FATCA Treatment. For purposes of determining withholding Taxes imposed under
the Foreign Account Tax Compliance Act (FATCA), from and after the Closing Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined





--------------------------------------------------------------------------------





by reference to the Eurodollar Rate or the LIBOR Daily Floating Rate, or to
determine or charge interest rates based upon the Eurodollar Rate or LIBOR Daily
Floating Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or LIBOR Daily Floating Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans or LIBOR Daily
Floating Rate Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either, in
the case of LIBOR Daily Floating Rate Loans, immediately, or, in the case of
Eurodollar Rate Loans, on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate or
the LIBOR Daily Floating Rate for any period, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates.


If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof or otherwise, (a) the Administrative Agent determines
that (i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for such currency for the applicable amount and Interest
Period of such Eurodollar Rate Loan or (ii) adequate and reasonable means do not
exist for determining (a) the LIBOR Daily Floating Rate or (b) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan (in each case with respect to this clause (a), “Impacted Loans”), or (b)
the Administrative Agent or the Required Lenders determine that for any reason
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly notify
the Borrower and all Lenders. Thereafter, (i) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans with an Interest Period having the
duration of such Interest Period shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the LIBOR
Daily Floating Rate or the Eurodollar Rate component of the Base Rate, the
utilization of the LIBOR Daily Floating Rate or the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing, conversion or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the applicable Impacted Loans, in which case,
such alternative interest rate shall apply with respect to such Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the applicable Impacted Loans under the first sentence of this Section 3.03, (2)
the Administrative Agent notifies the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the applicable Impacted Loans, or (3) any Lender determines that any Law has
made it unlawful, or that





--------------------------------------------------------------------------------





any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative interest rate or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the ability of such Lender to do any of the
foregoing and, in each case, such Lender provides the Administrative Agent and
the Borrower written notice thereof.
3.04    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or a L/C
Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
(C) Connection Income Taxes and (D) Taxes imposed as a penalty for a Lender’s
failure to comply with non-U.S. legislation implementing FATCA) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or


(iii)impose on any Lender or a L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
a L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or a L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or a L/C Issuer, the Borrower will pay
to such Lender or a L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or a L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or a L/C Issuer determines that any
Change in Law affecting such Lender or a L/C Issuer or any Lending Office of
such Lender or such Lender’s or a L/C Issuer’s holding company, if any,
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or a L/C Issuer’s capital
or on the capital of such Lender’s or a L/C Issuer’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swing Line Loans held by,
such Lender, or the Letters of Credit issued by a L/C Issuer, to a level below
that which such Lender or a L/C Issuer or such Lender’s or a L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or a L/C Issuer’s policies and the policies of such
Lender’s or a L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or a L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or a L/C Issuer or such Lender’s or a L/C Issuer’s holding company for
any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or a L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or a L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or a L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.





--------------------------------------------------------------------------------







(d)    Delay in Requests. Failure or delay on the part of any Lender or a L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or a L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or a L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or a L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a LIBOR Daily Floating Rate Loan on a day other than
the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a LIBOR Daily Floating Rate Loan on the date or in the
amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, a L/C Issuer or any Governmental
Authority for the account of any Lender or a L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or a L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or a L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or a L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or a L/C Issuer, as the case may be.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or a L/C Issuer in connection with any such designation or
assignment.







--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival.


All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
3.08    Successor LIBOR.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01), if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or


(b)    the administrator of LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or


(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans and LIBOR Daily Floating Rate Loans shall be suspended,
(to the extent of the affected Eurodollar Rate Loans or Interest Periods or
LIBOR Daily Floating Rate Loans, as applicable), and (y) the Eurodollar Base
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods or LIBOR Daily
Floating Rate Loans, as applicable) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, in no event shall the LIBOR Successor Rate
be less than zero for purposes of this Agreement.





--------------------------------------------------------------------------------





ARTICLE IV


GUARANTY


4.01    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender party to a Swap Contract or Treasury Management
Agreement with a Loan Party, and the Administrative Agent as hereinafter
provided, as primary obligor and not as surety, the prompt payment of all
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts with a Lender or Affiliate of a Lender or
Treasury Management Agreements with a Lender or Affiliate of a Lender, (i) the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law and (ii) the Obligation of
a Guarantor that are guaranteed under this Guaranty shall exclude any Excluded
Swap Obligations with respect to such Guarantor.
4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts with a
Lender or Affiliate of a Lender or Treasury Management Agreements with a Lender
or Affiliate of a Lender, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contracts with a Lender or Affiliate of a Lender or Treasury
Management Agreements with a Lender or Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
with a Lender or Affiliate of a Lender or Treasury Management Agreements with a
Lender or Affiliate of a Lender shall be done or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contracts with a Lender or
Affiliate of a Lender or Treasury Management Agreements with a Lender or
Affiliate





--------------------------------------------------------------------------------





of a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts with a Lender or Affiliate of a Lender or
Treasury Management Agreements with a Lender or Affiliate of a Lender, shall be
waived or any other guarantee of any of the Obligations shall be released,
impaired or exchanged in whole or in part or otherwise dealt with; or


(d)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contracts with a Lender or Affiliate of a Lender or
Treasury Management Agreements with a Lender or Affiliate of a Lender, or any
other agreement or instrument referred to in the Loan Documents, such Swap
Contracts with a Lender or Affiliate of a Lender or Treasury Management
Agreements with a Lender or Affiliate of a Lender, or against any other Person
under any other guarantee of, or security for, any of the Obligations.
4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.
4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.





--------------------------------------------------------------------------------





4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
4.08    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of a L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent, unless otherwise waived by
the Administrative Agent and the Lenders:
(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.


(c)    Financial Statements. Receipt by the Administrative Agent of:


(i)    the Audited Financial Statements; and
(ii)    Interim Financial Statements.


(d)    No Closing Date Material Adverse Effect. Since June 30, 2018, no event or
circumstance, either individually or in the aggregate, has occurred that has had
or could reasonably be expected to have a Closing Date Material Adverse Effect.
 
(e)    Litigation. There shall not exist any action, suit, investigation or
proceeding pending in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Closing Date Material
Adverse Effect.





--------------------------------------------------------------------------------





(f)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent:


(i)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.


(g)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 5.01(d) and (e) and 5.02(a) and (b) have been satisfied.


(h)    Compliance Certificate. Receipt by the Administrative Agent of a duly
completed Compliance Certificate, as of the last day of the fiscal quarter of
the Consolidated Group ended on September 30, 2018, giving pro forma effect to
this Agreement and all Credit Extensions and repayments of Indebtedness on the
Closing Date, signed by a Responsible Officer of the Borrower.


(i)    Termination of Existing Debt. Receipt by the Administrative Agent of
evidence that prior to or concurrently with the Closing Date: (i) each of the
Term Loan A-1 under the Existing Credit Agreement and the Term Loan A-2 under
the Existing Credit Agreement (in each case, as defined therein) is being
terminated and paid in full and (ii) the revolving commitments under the PE
II/KeyBank Credit Agreement are being terminated and all amounts owing with
respect thereto are paid in full and the Term Loan A-1 under the PE II/KeyBank
Credit Agreement (as defined therein) is being terminated and paid in full.


(j)    Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders
of any fees required to be paid on or before the Closing Date.


(k)    Know Your Customer Requirements. The Lenders shall have completed a due
diligence investigation of the Loan Parties, in scope, and with results,
reasonably satisfactory to the Lender, including, OFAC, the United States
Foreign Corrupt Practices Act of 1977 and “know your customer” due diligence.
Upon the reasonable request of any Lender, each Loan Party shall have provided
to such Lender the documentation and other information regarding itself and any
other Person so reasonably requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Patriot
Act, in each case at least five days prior to the Closing Date. At least five
days prior to the Closing Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification in relation to the Borrower.


(l)    Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).





--------------------------------------------------------------------------------







Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions.


The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:
(i)The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (unless already qualified by
materiality or Material Adverse Effect, in which case they shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
and/or the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:    
6.01    Existence, Qualification and Power.


(a)    Each Loan Party (i) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization and (ii) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.


(b)    Each Loan Party (i) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to own
or lease its assets and carry on its business and (ii) is in good standing under
the Laws of each jurisdiction where the conduct of its business requires such
qualification or license, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.







--------------------------------------------------------------------------------





6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Lien
permitted under Section 8.01) or require any payment to be made under any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB);
except in each case referred to in clause (b) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
6.03    Governmental Authorization; Other Consents.


No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.
6.04    Binding Effect.


Each Loan Document constitutes a legal, valid and binding obligation of each
Loan Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally.
6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP in effect on the preparation date thereof, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, commitments and Indebtedness, in each case to the extent
required under GAAP.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP, except as otherwise expressly noted therein; (ii) fairly present, the
financial condition of (A) the Parent Entity and its Subsidiaries on a
consolidated basis and (B) Phillips Edison Grocery Center REIT II Inc. and its
Subsidiaries on a consolidated basis, in each case as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of (A)
the Parent Entity and its Subsidiaries on a consolidated basis and (B) Phillips
Edison Grocery Center REIT II Inc. and its Subsidiaries on a consolidated basis,
in each case as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(c)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Group as of the dates
thereof and for the periods covered thereby.


(d)    Since June 30, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.







--------------------------------------------------------------------------------





6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries which if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
6.07    [Reserved].


6.08    Ownership of Property; Liens.


Each Loan Party has good record and marketable title to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. As of the
Closing Date and the date of each update of Schedule 6.08 pursuant to Section
7.02, set forth on Schedule 6.08 is a list of all real property owned by the
Consolidated Group with a notation as to which such real properties are
Unencumbered Properties.
6.09    Environmental Compliance.


There are no violations of Environmental Laws and there are no outstanding
claims with respect to Environmental Liabilities that, in either case, could
reasonably be expected to have a Material Adverse Effect.
6.10    Insurance.


The properties of the Loan Parties are insured with financially sound and
reputable insurance companies (which may include a captive insurance company
that is an Affiliate of the Parent Entity), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party operates.
6.11    Taxes.


The Loan Parties have filed all federal, state and other material tax returns
and reports required to be filed, and have paid all federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement. For the avoidance of doubt, agreements pursuant to which a
Loan Party or any Subsidiary thereof agrees to make payments to one or more of
its partners or members, or their Related Parties (a “Protected Party”), on
account of any such Protected Party’s Taxes arising from the Loan Party’s or
such Subsidiary’s (i) sale of property, (ii) failure to allocate debt to such
Protected Party, or (iii) failure to allow such Protected Party to guarantee the
debt of a Loan Party or any Subsidiary thereof, or any similar agreements, shall
not be considered a tax sharing agreement.
6.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.





--------------------------------------------------------------------------------





(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred and neither a Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) neither a Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iv) neither a Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)    No Loan Party is using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.


6.13    [Reserved].


6.14    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Consolidated Group on a consolidated basis) subject to the provisions of Section
8.01 or Section 8.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 9.01(e) will be margin
stock.


(b)    None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


6.15    Disclosure.


(a)     To the Borrower’s knowledge, no material written report, financial
statement, certificate or other information furnished (other than information of
a general economic or industry specific nature concerning any Loan Party) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading, in each case, in the
light of the circumstances under which they were made; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from such projections and such differences may be material).
(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.





--------------------------------------------------------------------------------





6.16    Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws, including without limitation, the Patriot Act, and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which the failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
6.17    Intellectual Property; Licenses, Etc.


Except as could not reasonably be expected to have a Material Adverse Effect:
(a) each Loan Party owns, or possesses the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, (b) no claim has been asserted and is pending by any Person
challenging or questioning the use of any IP Rights or the validity or
effectiveness of any IP Rights, nor does any Loan Party know of any such claim,
and (c) to the knowledge of the Loan Parties, the use of any IP Rights by any
Loan Party or the granting of a right or a license in respect of any IP Rights
from any Loan Party does not infringe on the rights of any Person.
6.18    Solvency.


The Loan Parties are Solvent on a consolidated basis.
6.19    OFAC.


Neither a Loan Party, nor any of its Subsidiaries, nor, to the knowledge of a
Loan Party, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.
6.20    REIT Status.


(a)    The Parent Entity is qualified as a REIT.


(b)    The Parent Entity is in compliance in all material respects with all
provisions of the Internal Revenue Code applicable to the qualification of the
Parent Entity as a REIT.


6.21    Anti-Money Laundering Laws.


None of the Loan Parties (a) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable Law (collectively, “Anti-Money Laundering Laws”),
(b) has been assessed civil penalties under any Anti-Money Laundering Laws or
(c) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. Each Loan Party has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable Law),
to ensure that such Loan Party and its Subsidiaries each is and will continue to
be in compliance with all applicable current and future Anti-Money Laundering
Laws.


6.22    Anti-Corruption Laws.


The Parent Entity and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.





--------------------------------------------------------------------------------





6.23    EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and, where applicable, shall
cause each Subsidiary to:
7.01    Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
(a)    upon the earlier of the date that is one hundred twenty (120) days after
the end of each fiscal year of the Consolidated Group and the date such
information is filed with the SEC, a consolidated balance sheet of the
Consolidated Group as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing acceptable to the Administrative Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to (i) any “going concern” or like qualification or exception or
(ii) any qualification or exception as to the scope of such audit; and


(b)    (x) with respect to the fiscal quarters ending March 31, June 30 and
September 30, not later than sixty (60) days after the end of each such fiscal
quarter of the Consolidated Group and (y) with respect to each fiscal quarter
ending December 31, not later than ninety (90) days after the end of each such
fiscal quarter of the Consolidated Group, in each case, a consolidated balance
sheet of the Consolidated Group as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Consolidated Group’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Parent
Entity as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(b), (i) a duly completed Compliance Certificate signed a
Responsible Officer of the Parent Entity and (ii) an updated Schedule 6.08, if
applicable.


(b)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements.





--------------------------------------------------------------------------------





(c)    within 30 days after the end of each fiscal year, beginning with the
fiscal year ending December 31, 2014, an annual business plan and budget of the
Consolidated Group containing, among other things, pro forma financial
statements for each quarter of the next fiscal year.


(d)    promptly, and in any event within ten Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or possible
material investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.


(e)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.


(f)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request (subject to legal privilege
requirements in the ordinary course and customary written confidentiality
obligations as long as such legal privilege requirements or confidentiality
obligations were not invoked or incurred in contemplation of this Agreement or
with a view to avoid providing information to the Administrative Agent or the
Lenders).
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Entity or the
Borrower posts such documents, or provides a link thereto on its website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Parent Entity’s or the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent);.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or
MLPFS may, but shall not be obligated to, make available to the Lenders and a
L/C Issuer materials and/or information provided by or on behalf of the Borrower
or its Affiliates hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Loan Parties hereby agree that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, MLPFS and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower, its Affiliates
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and MLPFS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform that is not designated as “Public Side Information.”
7.03    Notices.


Promptly (and in any event, within two Business Days after a Responsible Officer
obtains knowledge of the same) notify the Administrative Agent of:
(a)    the occurrence of any Default.





--------------------------------------------------------------------------------





(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.


(c)    the occurrence of any ERISA Event.


(d)    any material change in accounting policies or financial reporting
practices by a Loan Party or any Subsidiary, including any determination
referred to in Section 2.10(b).


(e)    If the Parent Entity has obtained an Investment Grade Rating, any change
in such Debt Rating.
Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached. The
Administrative Agent agrees to notify the Lenders of any notice delivered to the
Administrative Agent by the Borrower pursuant to this Section 7.03.
7.04    Payment of Obligations.


Pay and discharge, as the same shall become due and payable (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Loan Party or such Subsidiary and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than Liens permitted under Section 8.01).
7.05    Preservation of Existence, Etc. and REIT Status.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05.


(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.


(c)    Preserve or renew all of its registered patents, copyrights, trademarks,
trade names and service marks, the non-preservation or non-renewal of which
could reasonably be expected to have a Material Adverse Effect.
(d)    Maintain or cause to be maintained (as applicable) the Parent Entity’s
status as a REIT in compliance with all applicable provisions under the Internal
Revenue Code relating to such status.


7.06    Maintenance of Properties.


Do all things reasonably required to maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.07    Maintenance of Insurance.


Maintain with financially sound and reputable insurance companies not Affiliates
of a Loan Party, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons; provided,
that notwithstanding the above, the Loan Parties may comply with this Section
7.07 by maintaining any such insurance with a captive insurance company that is
an Affiliate of the Parent Entity.





--------------------------------------------------------------------------------





7.08    Compliance with Laws.


Comply with the requirements of all Laws, including without limitation the
Patriot Act, OFAC, Anti-Money Laundering Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records.


Maintain proper books of record and account, (a) in which full, true and correct
entries in all material respects shall be made of all financial transactions and
matters involving the assets and business of the Consolidated Group to the
extent required and in conformity with GAAP and (b) in material conformity with
all material requirements of any Governmental Authority having regulatory
jurisdiction over the Consolidated Group.
7.10    Inspection Rights.


Permit representatives of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom (subject to legal
privilege requirements in the ordinary course and customary written
confidentiality obligations as long as such legal privilege requirements or
confidentiality obligations were not incurred in contemplation of this Agreement
or with a view to avoid providing information to the Administrative Agent or the
Lenders) and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (provided that the Borrower shall
have the opportunity to participate in any discussions with its independent
public accountants), at the expense of the Borrower (subject to the limitations
below) and at such reasonable times during normal business hours and as often as
may be reasonably requested, upon reasonable advance notice to the Borrower;
provided, however, that (a) absent the existence of an Event of Default only one
such visit a year shall be at the Borrower’s expense and (b) when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to refinance outstanding
Indebtedness under the Existing Credit Agreement, (b) to finance working
capital, capital expenditures, acquisitions, redevelopment, joint ventures, note
purchases, Mezzanine Debt Investments and construction and (c) for other general
corporate purposes; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.
7.12    ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Pension Plan.
7.13    Addition of Subsidiary Guarantors.


If any Subsidiary guaranties any borrowed money Indebtedness owed by the
Borrower, the Parent Entity or any other Loan Party, the Borrower shall (a)
cause such Subsidiary to become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement in the form of
Exhibit G or such other document as the Administrative Agent shall deem
appropriate for such purpose, (b) deliver to the Administrative Agent documents
of the types referred to in Sections 5.01 (b), (f) and (l) for such Person, in
each case in form and substance similar to those delivered on the Closing Date
and (c) provide a certificate that the representations in Section 6.01 through
6.04 inclusive are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect,





--------------------------------------------------------------------------------





in which case they shall be true and correct in all respects) as of the date of
such certificate, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (unless already qualified by materiality or Material
Adverse Effect, in which case they shall be true and correct in all respects) as
of such earlier date, with respect to the new Subsidiary Guarantor.
ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)Permitted Liens; and


(b)other Liens as long as (i) such Liens do not encumber Unencumbered Properties
or the Equity Interests of the Borrower or any Subsidiary Guarantor, (ii) such
Liens do not encumber assets owned by the Parent Entity or the Borrower, and
(iii) the incurrence of such Lien will not cause, on a pro forma basis, a
Default under the Loan Documents, including the financial covenants in Section
8.11.


8.02    [Reserved].


8.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:
(a)(i) Indebtedness under the Loan Documents, (ii) Indebtedness incurred under
that certain Credit Agreement, dated as of September 16, 2016, (as amended,
modified, or restated from time to time) among the Borrower, the Parent Entity,
any other guarantors party thereto, the lenders party thereto and PNC Bank,
National Association, as administrative agent (the “PNC Agreement”), (iii)
Indebtedness incurred under that certain Credit Agreement, dated as of March 30,
2017, (as amended, modified, or restated from time to time) among the Borrower,
the Parent Entity, any other guarantors party thereto, the lenders party thereto
and Wells Fargo Bank, National Association, as administrative agent (the “Wells
Agreement”), (iv) Indebtedness incurred under that certain Credit Agreement,
dated as of October 4, 2017, (as amended, modified, or restated from time to
time) among the Borrower, the Parent Entity, any other guarantors party thereto,
the lenders party thereto and KeyBank, National Association, as administrative
agent (the “Key Agreement”); (v) Indebtedness incurred under the PE II/KeyBank
Credit Agreement upon the assumption by the Borrower of the obligations of
Phillips Edison Grocery Center Operating Partnership II, L.P.; and (vi)
Indebtedness incurred under the PE II/Capital One Credit Agreement upon the
assumption by the Borrower of the obligations of Phillips Edison Grocery Center
Operating Partnership II, L.P.


(b)intercompany Indebtedness among members of the Consolidated Group;


(c)obligations (contingent or otherwise) of a Loan Party or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;





--------------------------------------------------------------------------------







(d)other Indebtedness as long as the incurrence of such Indebtedness will not
cause, on a pro forma basis, a Default under the Loan Documents, including the
financial covenants in Section 8.11; and


(e)Guaranties of the foregoing; provided that, a Subsidiary cannot guaranty
borrowed money Indebtedness owed by the Parent Entity, the Borrower or any other
Loan Party unless such Subsidiary is, or simultaneously becomes, a Subsidiary
Guarantor as set forth in Section 7.13.


8.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division); provided that, notwithstanding the foregoing provisions of this
Section 8.04 (a) the Parent Entity may merge or consolidate with any of its
Subsidiaries (other than the Borrower); provided that the Parent Entity shall be
the continuing or surviving Person, (b) the Borrower may merge or consolidate
with any of its Subsidiaries; provided that the Borrower shall be the continuing
or surviving corporation, (c) any Loan Party (other than the Parent Entity or
the Borrower) may merge or consolidate with any other Loan Party, (d) any
non-Loan Party may merge with a Loan Party as long as the Loan Party is the
continuing or surviving Person, (e) any non-Loan Party may be merged or
consolidated with or into any other non-Loan Party and (f) the Permitted
Reorganization and the transactions contemplated thereby may occur.
8.05    Dispositions.


Make any Disposition unless such Disposition would not, on a pro forma basis
after giving effect to such Disposition, cause a Default under the Loan
Documents.
8.06    Restricted Payments.


(a)Permit the Dividend Payout Ratio, as of the last day of any fiscal quarter,
to exceed the FFO Percentage.


(b)Subject to the paragraph below, permit the Parent Entity, at any time an
Event of Default exists, to make or declare any dividends or similar
distributions without the written consent of the Administrative Agent and
Required Lenders.


Notwithstanding anything in this Section 8.06 to the contrary, (i) the Parent
Entity shall be permitted at all times to distribute the minimum amount of
dividends necessary for the Parent Entity to maintain its status as a REIT for
U.S. federal and state income tax purposes, (ii) provided there is no continuing
Event of Default under Sections 9.01(a) or (f), the Parent Entity shall be
permitted at all times to pay dividends necessary for it to avoid the payment of
federal or state income or excise taxes, (iii) the Borrower and its Subsidiaries
may declare and make distributions on their Equity Interests in accordance with
their respective Organization Documents in an amount sufficient to enable the
Parent Entity to pay dividends pursuant to clauses (i) and (ii) above and (iv)
the Borrower and its Subsidiaries shall be permitted to make any dividends or
similar distributions that are required to be made to in order to give effect to
the Permitted Reorganization.
8.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Consolidated Group on the Closing Date or any
business substantially related or incidental thereto.
8.08    Transactions with Affiliates.


Enter into any transaction of any kind with any Affiliate of the Consolidated
Group, whether or not in the ordinary course of business, other than (a) on fair
and reasonable terms substantially as favorable to such member of





--------------------------------------------------------------------------------





the Consolidated Group as would be obtainable by such member of the Consolidated
Group at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, (b) transactions permitted under Section 8.04, (c) dividends
or distributions permitted under Section 8.06, (d) transactions with a captive
insurance company that is an Affiliate of the Parent Entity, (e) transactions
entered into to acquire the additional Equity Interests, if any, in PECO-ARC
Institutional Joint Venture I, L.P. or (f) in connection with the Permitted
Reorganization.
8.09    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that (a) prohibits
the ability of any such Person to (i) make Restricted Payments to any Loan
Party, (ii) pay any Indebtedness or other obligations owed to any Loan Party or
(iii) with respect to a Loan Party, pledge its property pursuant to and to the
extent required under the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof except for (1) this Agreement and the
other Loan Documents, (2) any document or instrument governing Secured
Indebtedness incurred in compliance with Sections 8.01 and 8.03; provided that
any such restriction contained therein relates only to the asset or assets
secured in connection therewith, (3) any Lien permitted under Section 8.01 or
any document or instrument governing any Lien permitted under Section 8.01;
provided that any such restriction contained therein relates only to the asset
or assets subject to such Lien permitted under Section 8.01, or (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale
or (b) with respect to a Loan Party, requires the grant of any security for any
obligation if such property is given as security for the Obligations.
8.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11    Financial Covenants.


(a)Leverage Ratio. Permit the Leverage Ratio, as of the last day of any fiscal
quarter of the Consolidated Group, to be greater than sixty percent (60%), or,
for a period of four consecutive fiscal quarters following a Material
Acquisition, sixty-five percent (65%).


(b)Secured Leverage Ratio. Permit the Secured Leverage Ratio, as of the last day
of any fiscal quarter of the Consolidated Group, to be greater than forty
percent (40%), or, for a period of four consecutive fiscal quarters following a
Material Acquisition, forty-five percent (45%).


(c)Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as of
the last day of any fiscal quarter of the Consolidated Group, to be less than
1.50 to 1.00, or, for a period of four consecutive fiscal quarters following a
Material Acquisition, 1.40 to 1.00.


(d)Minimum Tangible Net Worth. Permit Tangible Net Worth, as of the last day of
any fiscal quarter of the Consolidated Group, beginning with the fiscal quarter
ending December 31, 2018, to be less than the sum of (i) seventy-five percent
(75%) of Tangible Net Worth as of the quarter ending December 31, 2018 plus (ii)
an amount equal to seventy percent (70%) of the aggregate increases in
Shareholders’ Equity of the Consolidated Group occurring subsequent to the
quarter ending December 31, 2018 by reason of the issuance and sale of Equity
Interests of the Consolidated Group (other than any Dividend Reinvestment
Proceeds), including upon any conversion of debt securities of the Parent Entity
or the Borrower into such Equity Interests, minus (iii) the aggregate amount of
payments made with respect to any redemption, retirement, surrender, defeasance,
repurchase, purchase or other similar transaction or acquisition for value,
direct or indirect, on account of any Equity Interests of the Parent Entity
subsequent to the quarter ending December 31, 2018 and on or prior to the last
day of the fiscal quarter of the Consolidated Group immediately following the
date the Parent Entity obtained an Investment Grade Rating (the sum of (i) plus
(ii) minus (iii), “Minimum





--------------------------------------------------------------------------------





Tangible Net Worth”); provided that following the date that the Parent Entity
obtains an Investment Grade Rating, the requirement pursuant to this Section
8.11(d) shall be a fixed number based on the Minimum Tangible Net Worth required
as of the last day of the fiscal quarter of the Consolidated Group immediately
following the date the Parent Entity obtained an Investment Grade Rating  minus
the aggregate amount of payments made with respect to any redemption,
retirement, surrender, defeasance, repurchase, purchase or other similar
transaction or acquisition for value, direct or indirect, on account of any
Equity Interests of the Parent Entity after the last day of the fiscal quarter
of the Consolidated Group immediately following the date the Parent Entity
obtained the Investment Grade Rating.


(e)Maximum Unsecured Indebtedness to Unencumbered Asset Value Ratio. Permit, as
of the last day of any fiscal quarter of the Consolidated Group, the ratio of
(i) Unsecured Indebtedness as of such date to (ii) Unencumbered Asset Value as
of the four fiscal quarter period ending on such date to be greater than sixty
percent (60%) or, for a period of four consecutive fiscal quarters following a
Material Acquisition, sixty-five percent (65%).


(f)Unencumbered NOI to Interest Expense on Unsecured Indebtedness Ratio. Permit,
as of the last day of any fiscal quarter of the Consolidated Group, the ratio of
(i) Unencumbered NOI for the most recent four fiscal quarter period to (ii)
Interest Expense incurred with respect to Unsecured Indebtedness for the most
recent four fiscal quarter period to be less than 1.75 to 1.00 or, for a period
of four consecutive fiscal quarters following a Material Acquisition, 1.70 to
1.00.


8.12    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.


(a)With respect to any Loan Party, (i) change its name, state of formation or
form of organization without providing the Administrative Agent at least ten
(10) Business Days prior written notice or (ii) amend, modify or change its
Organization Documents in a manner adverse to the Lenders.


(b)Change its fiscal year.


8.13    Sanctions.


Directly or indirectly, knowingly use the proceeds or any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of any Sanctions, or in any other
manner that will result in a breach by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Lead
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions.
8.14    Anti-Corruption Laws.


Directly or indirectly, use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 or other similar anti-corruption legislation in other
jurisdictions.
ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Any of the following shall constitute an Event of Default:
(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business





--------------------------------------------------------------------------------





Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or


(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 or 7.13 or Article VIII or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days; or


(d)Representations and Warranties. Any representation or warranty made or deemed
made by or on behalf of the Borrower or any other Loan Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (unless
already qualified by materiality or Material Adverse Effect, in which case an
Event of Default shall exist if such representation, warranty or statement of
fact shall be incorrect or misleading in any respect) when made or deemed made;
or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness that is
Recourse Debt or any Guarantee of any such Recourse Debt (in either case, other
than the Obligations and Indebtedness under Swap Contracts) having an aggregate
outstanding principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than Fifty Million Dollars ($50,000,000) and such
failure is not waived and continues beyond any cure period as may be
specifically noted therein, or (B) fails to observe or perform any other
material agreement or condition relating to any such Recourse Debt or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case that is not waived, continues
beyond any cure period and results in such Recourse Debt or Guarantee becoming
or being declared immediately due and payable; (ii) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness that is Non-Recourse Debt or any Guarantee of any such
Non-Recourse Debt having an aggregate outstanding principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than One
Hundred Fifty Million Dollars ($150,000,000) and such failure is not waived and
continues beyond any cure period as may be specifically noted therein; provided,
that the failure to pay any such Non-Recourse Debt when due shall not constitute
an Event of Default (and such Non-Recourse Debt shall be excluded from the
applicable aggregate limit referred to above) so long as the only default by the
Loan Party or Subsidiary is the failure to pay such Non-Recourse Debt when due
on its scheduled maturity date and the Loan Party or Subsidiary is actively
pursuing the extension or refinancing of such Non-Recourse Debt and the holder
of such Non-Recourse Debt has not initiated a foreclosure of its Lien or
proceedings to have a receiver appointed for the collateral securing such
Non-Recourse Debt, except that (x) the deferral under this clause (ii)(A) shall
not extend for more than ninety (90) days after the maturity date of such
Non-Recourse Debt, subject to extension of such deferral period for an
additional thirty (30) days if prior to the expiration of such initial 90 day
period the Borrower has provided to the Administrative Agent reasonably
satisfactory evidence that the Loan Party or Subsidiary is continuing to
actively pursue such extension or refinancing; or (B) fails to observe or
perform any other material agreement or condition relating to any such
Non-Recourse Debt or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case that is not waived, continues beyond any cure period and results in such
Non-Recourse Debt or Guarantee becoming or being declared immediately due and
payable; (iii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any Event of Default (as
defined in such Swap Contract) as to which any Loan Party is the Defaulting
Party (as defined in such Swap Contract) that is not waived and continues beyond
any cure period provided therein or (B) any Termination Event (as defined in
such Swap Contract) under such Swap Contract as to





--------------------------------------------------------------------------------





which any Loan Party is an Affected Party (as defined therein) and, in either
event, the Swap Termination Value owed by any Loan Party as a result thereof is
greater than the Threshold Amount or (iv) there exists (A) an Event of Default
(as defined under the PNC Agreement) under the PNC Agreement that is not waived
and continues beyond any cure period provided therein and results in such debt
under the PNC Agreement becoming or being declared immediately due and payable,
(B) an Event of Default (as defined under the Wells Agreement) under the Wells
Agreement that is not waived and continues beyond any cure period provided
therein and results in such debt under the Wells Agreement becoming or being
declared immediately due and payable, (C) an Event of Default (as defined under
the Key Agreement) under the Key Agreement that is not waived and continues
beyond any cure period provided therein and results in such debt under the Key
Agreement becoming or being declared immediately due and payable, (D) an Event
of Default (as defined under the PEII/KeyBank Credit Agreement) under the
PEII/KeyBank Credit Agreement that is not waived and continues beyond any cure
period provided therein and results in such debt under the PEII/KeyBank Credit
Agreement becoming or being declared immediately due and payable, or (E) an
Event of Default (as defined under the PEII/Capital One Credit Agreement) under
the PEII/Capital One Credit Agreement that is not waived and continues beyond
any cure period provided therein and results in such debt under the PEII/Capital
One Credit Agreement becoming or being declared immediately due and payable; or


(f)Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty days
after its issue or levy; or


(h)Judgments. There is entered against any Loan Party one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) which remains
unpaid for sixty days and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) such judgment or order has not
been stayed on appeal or otherwise appropriately contested in good faith; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or







--------------------------------------------------------------------------------





(k)Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of a
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
a L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and a L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and a L/C Issuer) arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and a L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;
Fourth, to payment of that portion of the Obligations constituting (i) accrued
and unpaid principal of the Loans and L/C Borrowings and (ii) breakage,
termination or other payments due under any Swap Contract between and Loan Party
and any Lender or Affiliate of a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and a L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;





--------------------------------------------------------------------------------





Fifth, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
ARTICLE X


ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and a L/C Issuer hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and a L/C Issuer, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other





--------------------------------------------------------------------------------





number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that the Administrative Agent shall not
be required to take any action that, in its reasonable opinion, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for such failure
to disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or a L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or a L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or a L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.





--------------------------------------------------------------------------------





10.06    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law by notice in writing to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a successor; provided, that if an Event of Default has
occurred and is continuing, no consultation with the Borrower shall be required
for any successor that is a Lender or an Affiliate of a Lender. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and a L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as a
L/C Issuer and a Swing Line Lender. If Bank of America resigns as a L/C Issuer,
it shall retain all the rights, powers, privileges and duties of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as a Swing Line Lender, it shall retain all the rights
of a Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of





--------------------------------------------------------------------------------





the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of
a successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, a L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, a L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, a L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and a L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and a L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.





--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or a L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
10.10    Collateral and Guaranty Matters.


Each Lender and L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, (a) to release any Subsidiary Guarantor from
its obligations under the Guaranty if such Person ceases to be required to be a
Subsidiary Guarantor under Section 7.13 and (b) to release the Cash Collateral
and any Lien thereon in accordance with the terms and conditions set forth in
Section 2.14. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.10.
10.11    Treasury Management Agreements and Swap Contracts.


No Lender or Affiliate of a Lender that obtains the benefit of Section 9.03 or
the Guaranty by virtue of the provisions hereof shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty) other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements and
Swap Contracts except to the extent expressly provided herein and unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender or Affiliate of a Lender, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements and Swap Contracts.
10.12    ERISA Matters.
(a)Each Lender (i) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


1.such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
2.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


3. (1) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (2) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this





--------------------------------------------------------------------------------





Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (4) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or


4.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless either (1) subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).


ARTICLE XI


MISCELLANEOUS


11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that
(a)no such amendment, waiver or consent shall:


i.extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);


ii.postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;


iii.reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final paragraph of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default





--------------------------------------------------------------------------------





Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;


iv.change Section 2.13 or Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
v.change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
or
vi.release the Borrower or the Parent Entity without the written consent of each
Lender.


(b)unless also signed by a L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it.


(c)unless also signed by a Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of such Swing Line Lender under this
Agreement.


(d)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.


(e)prior to the termination of the Aggregate Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding in the aggregate at
least a majority of the Aggregate Revolving Commitments, no such amendment,
waiver or consent shall (i) waive any Default for purposes of Section 5.02(b),
(ii) amend, change, waive, discharge or terminate Section 5.02 in a manner
adverse to such Lenders or (iii) amend, change or waive this Section 11.01(e).


Notwithstanding anything to the contrary herein:
i.the Fee Letters may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto.


ii.no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.


iii.each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersede the unanimous consent provisions set forth herein.


iv.the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.


v.amendments and waivers that affect solely the Lenders under the Revolving
Facility or under a tranche of Term Loans or any Incremental Term Loan
(including waiver or modification of (x) conditions to extensions of credit
under the Revolving Facility or the relevant Term Loan and (y) the availability
and conditions to funding of any Incremental Term Loan) and do not otherwise
contradict the rights of Lenders under clause (a) of this Section 11.01: (1)
shall only require the consent of those Lenders holding a majority of the
outstanding Commitments and Loans with respect to the





--------------------------------------------------------------------------------





Revolving Facility, tranche of Term Loans or Incremental Term Loan, as
applicable and (2) any fees paid with respect to such amendment or waiver need
only be offered pro rata to those Lenders whose consent is required.


vi.any amendment entered into in order to effectuate an increase in the
Aggregate Revolving Commitments or a Term Loan or to provide an Incremental Term
Loan, in each case in accordance with Section 2.16, shall only require the
consent of the Lenders providing such increase or Incremental Term Loan as long
as the purpose of such amendment is solely to incorporate the appropriate
provisions for such increase or Incremental Term Loan.


vii.the Borrower may, by written notice to the Administrative Agent from time to
time (and with the consent of the Administrative Agent, not to be unreasonably
withheld), make one or more offers (each, a “Loan Modification Offer”) to all
the Lenders under the Revolving Facility or a Term Loan to make one or more
amendments or modifications to allow the maturity of such Loans of the accepting
Lenders to be extended (and in connection therewith increase the Applicable Rate
and/or fees payable with respect to such Loans and/or Revolving Commitments (if
any) of the accepting Lenders) (“Extension Amendments”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (x) the terms and conditions of the
requested Extension Amendment and (y) the date on which such Extension Amendment
is requested to become effective. Extension Amendments shall become effective
only with respect to the Loans and/or Revolving Commitments of the Lenders that
accept in writing the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Revolving Commitments as to which such Lender’s
acceptance has been made. The Borrower, each other Loan Party and each Accepting
Lender shall execute and deliver to the Administrative Agent such documentation
(the “Loan Amendment”) as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Extension Amendments and the terms and conditions
thereof, and the Loan Parties shall also deliver such corporate resolutions,
opinions and other documents as reasonably requested by the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Amendment. Each of the parties hereto hereby agrees
that upon the effectiveness of any Loan Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extension Amendment evidenced thereby and only with
respect to the Loans and/or Revolving Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made and shall not contradict the rights
of the Lenders under clause (a) of this Section 11.01 with respect to the Loans
and/or Revolving Commitments of non-Accepting Lenders.


11.02    Notices and Other Communications; Facsimile Copies.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


i.if to the Borrower or any other Loan Party, the Administrative Agent, a L/C
Issuer or a Swing Line Lender, to the address, facsimile number, e-mail address
or telephone number specified for such Person on Schedule 11.02; and


ii.if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).





--------------------------------------------------------------------------------







Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and a L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or a L/C Issuer pursuant to
Article II if such Lender or a L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, each Swing Line
Lender, a L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, a L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
any other Information through the Internet or any telecommunications, electronic
or other information transmission systems.


(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuers and the Swing Line Lenders may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lenders. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender





--------------------------------------------------------------------------------





to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.


(e)Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, a L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, a L/C Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and a L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each of
a L/C Issuers or the Swing Line Lenders from exercising the rights and remedies
that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 10.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.14    Expenses; Indemnity; and Damage Waiver.


(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby





--------------------------------------------------------------------------------





shall be consummated), (ii) all reasonable and documented out‑of‑pocket expenses
incurred by a L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or a L/C Issuer (including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent, any
Lender and a L/C Issuer) taken as a whole (unless (x) a conflict exists as
determined in the good faith judgment of each affected Lender or L/C Issuer, in
which case(s) the reasonable and documented fees, charges and disbursements of
one reasonably necessary additional counsel for each such affected Lender or L/C
Issuer shall be covered, or (y) a special counsel is necessary as determined in
the good faith judgment of the Administrative Agent, in which case(s) the
reasonable and documented fees, charges and disbursements of one reasonably
necessary special counsel for the Administrative Agent shall be covered), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one counsel for all
Indemnitees, plus, (x) in the event of a conflict of interest as determined in
the good faith judgment of each affected Indemnitee, one additional counsel for
all such affected Indemnitees (taken together with all similarly situated
Indemnitees) and (y) in the event that a special counsel is necessary as
determined in the good faith judgment of the Administrative Agent, one
additional counsel for Administrative Agent), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by a L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers, the Swing Line Lenders or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-





--------------------------------------------------------------------------------





agent), the L/C Issuers, the Swing Line Lenders or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the total Revolving
Credit Exposure at such time), such payment to be made severally among them
based on such Lenders’ Applicable Percentages (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any L/C Issuer or any
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
any L/C Issuer or any Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby. No Loan
Party shall be liable for any special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or Letter of Credit or the use of proceeds thereof.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, a
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, a L/C Issuer or any Lender, or the Administrative Agent, a
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, a L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and a L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and a L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.







--------------------------------------------------------------------------------






11.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to a Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at





--------------------------------------------------------------------------------





the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; and


(B)the consent of the Administrative Agent, the L/C Issuers and the Swing Line
Lenders (in each case, such consent not to be unreasonably withheld or delayed)
shall be required for assignments in respect of any Revolving Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, a L/C Issuer or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.





--------------------------------------------------------------------------------





(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and a L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e) and it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation); provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.





--------------------------------------------------------------------------------





(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as a L/C Issuer or Swing Line Lender assigns all of its Commitment
and Loans pursuant to subsection (b) above, such Lender may, (i) upon thirty
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of such Lender as L/C
Issuer or Swing Line Lender, as the case may be. If a Lender resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of a L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If a Lender resigns as Swing Line Lender, it shall retain all the
rights as a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable Lender to
effectively assume the obligations of such Lender with respect to such Letters
of Credit.


11.07    Treatment of Certain Information; Confidentiality.


(a)Treatment of Confidential Information. Each of the Administrative Agent, the
Lenders and a L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, a L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from a
Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to





--------------------------------------------------------------------------------





the Administrative Agent, any Lender or a L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


(b)Non-Public Information. Each of the Administrative Agent, the Lenders and a
L/C Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.


11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, a L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, a L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or a L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or a L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, a L/C Issuer and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, a L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, a L/C Issuer or their respective Affiliates may have. Each Lender
and a L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.





--------------------------------------------------------------------------------





11.10    Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or a L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, a L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
11.13    Replacement of Lenders.


If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);


(b)such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);





--------------------------------------------------------------------------------







(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, (x) following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender and (y) any such documents shall be without recourse to or
warranty by the parties thereto.
Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
L/C Issuer (including the furnishing of a backstop standby letter of credit in
form and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 10.06.
11.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE





--------------------------------------------------------------------------------





HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
  
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
11.17    USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in





--------------------------------------------------------------------------------





accordance with the Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
11.18    No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b)(i) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender or Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Lender or Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases, any claims
that it may have against the Administrative Agent or any Lender or Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.19    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.
11.20    No Novation; Reaffirmation.
  
The Loan Parties agree that this Agreement amends and restates and is
substituted for (and is not executed in novation of) the Existing Credit
Agreement and that the outstanding obligations of the Loan Parties under the
Existing





--------------------------------------------------------------------------------





Credit Agreement (as well as any new obligations incurred on the Closing Date)
are now evidenced by this Agreement. All Revolving Credit Exposure under the
Revolving Credit Commitment and all amounts owing with respect to Term Loan A-3
(each as defined in the Existing Credit Agreement) and all obligations in
connection therewith, in each case, incurred under the Existing Credit Agreement
which remain outstanding on the Closing Date shall continue as Obligations under
(and shall be governed by the terms of) this Agreement and under the other Loan
Documents. Each Loan Party acknowledges that it has reviewed the terms and
provisions of this Agreement, and consents to the restatement of the Existing
Credit Agreement effected pursuant to this Agreement and reaffirms its
obligations with respect to the payment and performance of all such Obligations
which are obligations of such Loan Party now or hereafter existing.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:                PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP I, L.P.,
a Delaware limited partnership


By: Phillips Edison Grocery Center OP GP I LLC,
a Delaware limited liability company, its General Partner


By:    /s/ Robert F. Myers                
Name:    Robert F. Myers                    
Title:    Vice President        


PARENT ENTITY:
PHILLIPS EDISON & COMPANY, INC.,

(f/k/a Phillips Edison Grocery Center
REIT I, Inc.), a Maryland corporation


By:    /s/ Robert F. Myers                
Name:    Robert F. Myers                    
Title:    Vice President    







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.


By:    /s/ Gary J. Katunas                    
Name:    Gary J. Katunas                
Title:    Senior Vice President





--------------------------------------------------------------------------------





LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and a Swing Line Lender


By:    /s/ Gary J. Katunas                    
Name:    Gary J. Katunas                
Title:    Senior Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender, an L/C Issuer and a Swing Line Lender


By:    /s/ Michael P. Szuba                    
Name:    Michael P. Szuba                
Title:    Vice President    




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender, an L/C Issuer and a Swing Line Lender


By:    /s/ Scott S. Solis                    
Name:    Scott S. Solis                
Title:    Managing Director




JPMORGAN CHASE BANK, N.A.,
as a Lender, an L/C Issuer and a Swing Line Lender


By:    /s/ Paul Choi                    
Name:    Paul Choi            
Title:    Authorized Officer




PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Brian B. Fagan                    
Name:    Brian B. Fagan                
Title:    Senior Vice President




U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Curt M. Steiner                    
Name:    Curt M. Steiner                
Title:    Senior Vice President









--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
    
By:    /s/ Barbara Heubner                    
Name:    Barbara Heubner                
Title:    Vice President    




CITIBANK, N.A.,
as a Lender


By:    /s/ David Bouton                    
Name:    David Bouton            
Title:    Managing Director




FIFTH THIRD BANK,
as a Lender


By:    /s/ Michael P. Perillo                    
Name:    Michael P. Perillo                
Title:    Vice President


REGIONS BANK,
as a Lender


By:    /s/ C. Vincent Hughes, Jr.                
Name:    C. Vincent Hughes, Jr.                
Title:    Vice President    




ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Sheena Lee                
Name:    Sheena Lee            
Title:    Authorized Signatory




BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:    /s/ Ken Blackwell                    
Name:    Ken Blackwell                
Title:    Senior Vice President




BMO HARRIS BANK, N.A.,
as a Lender


By:    /s/ Gwendolyn Gatz                    
Name:    Gwendolyn Gatz        
Title:    Director





--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as a Lender


By:    /s/ John Davies                    
Name:    John Davies        
Title:    Authorized Signatory




MUFG Union Bank, N.A.,
as a Lender


By:    /s/ Kathryn Gilliland                    
Name:    Kathryn Gilliland    
Title:    Director





